UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05447 AMERICAN CENTURY QUANTITATIVE EQUITY FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY,MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 9-30-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings Core Equity Plus Fund September 30, 2013 Core Equity Plus - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 128.7% AEROSPACE AND DEFENSE — 6.8% Alliant Techsystems, Inc. Boeing Co. (The) Esterline Technologies Corp. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. AIRLINES — 0.5% Allegiant Travel Co. AUTO COMPONENTS — 1.0% BorgWarner, Inc. Gentex Corp. BEVERAGES — 0.4% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 3.1% Amgen, Inc. Biogen Idec, Inc. Celgene Corp. Cubist Pharmaceuticals, Inc. Gilead Sciences, Inc. Myriad Genetics, Inc. United Therapeutics Corp. Vertex Pharmaceuticals, Inc. CAPITAL MARKETS — 3.1% Evercore Partners, Inc., Class A Federated Investors, Inc., Class B Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc. SEI Investments Co. T. Rowe Price Group, Inc. CHEMICALS — 4.9% Dow Chemical Co. (The) LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. Potash Corp. of Saskatchewan, Inc. PPG Industries, Inc. Valspar Corp. (The) COMMERCIAL BANKS — 0.7% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.3% Deluxe Corp. RR Donnelley & Sons Co. COMMUNICATIONS EQUIPMENT — 3.8% ARRIS Group, Inc. BlackBerry Ltd. Brocade Communications Systems, Inc. Cisco Systems, Inc. InterDigital, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.5% Apple, Inc. EMC Corp. Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.5% AECOM Technology Corp. CONSUMER FINANCE — 1.4% American Express Co. Cash America International, Inc. Credit Acceptance Corp. CONTAINERS AND PACKAGING — 3.1% Avery Dennison Corp. Greif, Inc., Class A Owens-Illinois, Inc. Packaging Corp. of America Silgan Holdings, Inc. Sonoco Products Co. DIVERSIFIED CONSUMER SERVICES — 0.6% Outerwall, Inc. DIVERSIFIED FINANCIAL SERVICES — 4.7% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 3.9% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Vonage Holdings Corp. ELECTRIC UTILITIES — 0.9% Edison International Pinnacle West Capital Corp. ELECTRICAL EQUIPMENT — 3.0% Emerson Electric Co. EnerSys Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Itron, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 2.4% Ensco plc, Class A Helmerich & Payne, Inc. Nabors Industries Ltd. RPC, Inc. FOOD AND STAPLES RETAILING — 2.9% CVS Caremark Corp. Kroger Co. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.4% Archer-Daniels-Midland Co. General Mills, Inc. Pilgrim's Pride Corp. Tyson Foods, Inc., Class A GAS UTILITIES — 0.7% UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.6% Abbott Laboratories Becton Dickinson and Co. Boston Scientific Corp. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. HOTELS, RESTAURANTS AND LEISURE — 2.4% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.4% Newell Rubbermaid, Inc. PulteGroup, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.2% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.8% AES Corp. (The) INDUSTRIAL CONGLOMERATES — 2.0% 3M Co. Danaher Corp. General Electric Co. INSURANCE — 5.8% Aflac, Inc. American International Group, Inc. Amtrust Financial Services, Inc. First American Financial Corp. MetLife, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Torchmark Corp. Travelers Cos., Inc. (The) XL Group plc INTERNET AND CATALOG RETAIL — 1.4% Expedia, Inc. HomeAway, Inc. INTERNET SOFTWARE AND SERVICES — 2.5% Google, Inc., Class A United Online, Inc. IT SERVICES — 2.2% Accenture plc, Class A CoreLogic, Inc. International Business Machines Corp. Leidos Holdings, Inc. Science Applications International Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.5% Hasbro, Inc. Mattel, Inc. MACHINERY — 3.8% Actuant Corp., Class A AGCO Corp. Crane Co. Dover Corp. Oshkosh Corp. Snap-On, Inc. Valmont Industries, Inc. WABCO Holdings, Inc. MEDIA — 2.2% Comcast Corp., Class A Gannett Co., Inc. Scholastic Corp. Time Warner, Inc. METALS AND MINING — 0.5% Worthington Industries, Inc. MULTI-UTILITIES — 0.3% CenterPoint Energy, Inc. MULTILINE RETAIL — 1.4% Dillard's, Inc., Class A Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 8.1% Chevron Corp. ConocoPhillips Delek US Holdings, Inc. Exxon Mobil Corp. Gran Tierra Energy, Inc. HollyFrontier Corp. Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. Western Refining, Inc. PERSONAL PRODUCTS — 0.7% Avon Products, Inc. PHARMACEUTICALS — 8.4% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. ROAD AND RAIL — 0.1% Swift Transportation Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Applied Materials, Inc. Broadcom Corp., Class A First Solar, Inc. Intel Corp. KLA-Tencor Corp. NVIDIA Corp. SOFTWARE — 6.2% Activision Blizzard, Inc. CA, Inc. Intuit, Inc. Mentor Graphics Corp. Microsoft Corp. Oracle Corp. Symantec Corp. SPECIALTY RETAIL — 5.8% Abercrombie & Fitch Co., Class A American Eagle Outfitters, Inc. Best Buy Co., Inc. Buckle, Inc. (The) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.2% Hanesbrands, Inc. Iconix Brand Group, Inc. THRIFTS AND MORTGAGE FINANCE — 0.9% Ocwen Financial Corp. TOBACCO — 0.6% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.6% MRC Global, Inc. TOTAL COMMON STOCKS (Cost $136,747,070) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $212,896), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $208,801) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $255,119), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $250,562) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $255,609), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $250,561) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,104,969) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 129.6% (Cost $137,852,039) COMMON STOCKS SOLD SHORT — (29.9)% AEROSPACE AND DEFENSE — (1.6)% DigitalGlobe, Inc. ) ) Hexcel Corp. ) ) TransDigm Group, Inc. ) ) ) AIR FREIGHT AND LOGISTICS — (0.7)% UTi Worldwide, Inc. ) ) BIOTECHNOLOGY — (0.7)% Ariad Pharmaceuticals, Inc. ) ) Medivation, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (0.4)% Armstrong World Industries, Inc. ) ) CAPITAL MARKETS — (0.4)% Cohen & Steers, Inc. ) ) Stifel Financial Corp. ) ) ) CHEMICALS — (0.7)% Tronox Ltd., Class A ) ) COMMERCIAL BANKS — (0.3)% Investors Bancorp, Inc. ) ) Trustmark Corp. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.9)% Clean Harbors, Inc. ) ) Iron Mountain, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (0.2)% EchoStar Corp. Class A ) ) COMPUTERS AND PERIPHERALS — (1.0)% NCR Corp. ) ) Stratasys Ltd. ) ) ) CONSTRUCTION MATERIALS — (0.5)% Eagle Materials, Inc. ) ) CONTAINERS AND PACKAGING — (0.5)% MeadWestvaco Corp. ) ) ELECTRIC UTILITIES — (0.4)% Pepco Holdings, Inc. ) ) ELECTRICAL EQUIPMENT — (0.8)% Franklin Electric Co., Inc. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (0.1)% Belden, Inc. ) ) ENERGY EQUIPMENT AND SERVICES — (0.6)% Dresser-Rand Group, Inc. ) ) Hornbeck Offshore Services, Inc. ) ) SEACOR Holdings, Inc. ) ) ) FOOD PRODUCTS — (1.1)% Hain Celestial Group, Inc. (The) ) ) Snyders-Lance, Inc. ) ) ) GAS UTILITIES — (1.0)% New Jersey Resources Corp. ) ) ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.7)% Haemonetics Corp. ) ) Hologic, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (0.1)% Air Methods Corp. ) ) HOTELS, RESTAURANTS AND LEISURE — (0.5)% BJ's Restaurants, Inc. ) ) Penn National Gaming, Inc. ) ) ) HOUSEHOLD DURABLES — (2.6)% DR Horton, Inc. ) ) Lennar Corp., Class A ) ) NVR, Inc. ) ) Ryland Group, Inc. ) ) Standard Pacific Corp. ) ) Tempur Sealy International, Inc. ) ) Toll Brothers, Inc. ) ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.7)% NRG Energy, Inc. ) ) INSURANCE — (0.6)% RLI Corp. ) ) INTERNET SOFTWARE AND SERVICES — (0.8)% Equinix, Inc. ) ) IT SERVICES — (0.2)% Convergys Corp. ) ) Genpact Ltd. ) ) ) MACHINERY — (0.5)% Pentair Ltd. ) ) MEDIA — (0.8)% Loral Space & Communications, Inc. ) ) METALS AND MINING — (2.0)% Allied Nevada Gold Corp. ) ) AuRico Gold, Inc. ) ) Hecla Mining Co. ) ) New Gold, Inc. ) ) Royal Gold, Inc. ) ) Silver Standard Resources, Inc. ) ) Stillwater Mining Co. ) ) Tahoe Resources, Inc. ) ) ) MULTILINE RETAIL — (0.1)% J.C. Penney Co., Inc. ) ) OIL, GAS AND CONSUMABLE FUELS — (2.0)% Approach Resources, Inc. ) ) Bill Barrett Corp. ) ) Cheniere Energy, Inc. ) ) Consol Energy, Inc. ) ) Kodiak Oil & Gas Corp. ) ) SM Energy Co. ) ) ) PHARMACEUTICALS — (0.1)% ViroPharma, Inc. ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.2)% American Realty Capital Properties, Inc. ) ) Weingarten Realty Investors ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (1.4)% Brookfield Office Properties, Inc. ) ) Forest City Enterprises, Inc., Class A ) ) ) ROAD AND RAIL — (0.8)% Genesee & Wyoming, Inc., Class A ) ) Kansas City Southern ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (0.8)% SunEdison, Inc. ) ) SOFTWARE — (0.4)% Solera Holdings, Inc. ) ) Workday, Inc. Class A ) ) ) SPECIALTY RETAIL — (1.0)% CarMax, Inc. ) ) Conn's, Inc. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.1)% PVH Corp. ) ) THRIFTS AND MORTGAGE FINANCE — (0.1)% Capitol Federal Financial, Inc. ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.5)% Air Lease Corp. ) ) Textainer Group Holdings Ltd. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.9)% (Proceeds $35,205,448) ) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $110,960,387. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Total Value of Common Stocks Sold Short ) — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ ) Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Disciplined Growth Fund September 30, 2013 Disciplined Growth - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 3.7% Boeing Co. (The) Honeywell International, Inc. Rockwell Collins, Inc. United Technologies Corp. AIRLINES — 1.0% Alaska Air Group, Inc. Allegiant Travel Co. Delta Air Lines, Inc. AUTO COMPONENTS — 0.8% Gentex Corp. BEVERAGES — 2.7% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 5.4% Amgen, Inc. Biogen Idec, Inc. Celgene Corp. Cubist Pharmaceuticals, Inc. Gilead Sciences, Inc. United Therapeutics Corp. Vertex Pharmaceuticals, Inc. CAPITAL MARKETS — 0.4% T. Rowe Price Group, Inc. CHEMICALS — 4.8% Dow Chemical Co. (The) LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. W.R. Grace & Co. COMMUNICATIONS EQUIPMENT — 2.2% QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.4% Apple, Inc. EMC Corp. NetApp, Inc. SanDisk Corp. CONSTRUCTION AND ENGINEERING — 0.2% AECOM Technology Corp. CONSUMER FINANCE — 0.8% American Express Co. World Acceptance Corp. CONTAINERS AND PACKAGING — 1.8% Avery Dennison Corp. Owens-Illinois, Inc. Packaging Corp. of America DIVERSIFIED FINANCIAL SERVICES — 1.7% Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 2.0% Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 2.4% Emerson Electric Co. Rockwell Automation, Inc. ENERGY EQUIPMENT AND SERVICES — 0.6% Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.8% Kroger Co. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 3.1% Archer-Daniels-Midland Co. General Mills, Inc. Green Mountain Coffee Roasters, Inc. Hershey Co. (The) Pilgrim's Pride Corp. Sanderson Farms, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.5% Becton Dickinson and Co. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.0% Express Scripts Holding Co. HOTELS, RESTAURANTS AND LEISURE — 2.5% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. Domino's Pizza, Inc. International Game Technology McDonald's Corp. HOUSEHOLD PRODUCTS — 0.4% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES — 1.0% 3M Co. Danaher Corp. INSURANCE — 1.9% Amtrust Financial Services, Inc. HCI Group, Inc. Universal Insurance Holdings, Inc. INTERNET AND CATALOG RETAIL — 0.9% Amazon.com, Inc. HomeAway, Inc. INTERNET SOFTWARE AND SERVICES — 4.7% Google, Inc., Class A LinkedIn Corp., Class A IT SERVICES — 4.5% Accenture plc, Class A International Business Machines Corp. MasterCard, Inc., Class A NeuStar, Inc., Class A Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 2.1% Hasbro, Inc. Mattel, Inc. Sturm Ruger & Co., Inc. MACHINERY — 1.0% Crane Co. Snap-On, Inc. Xerium Technologies, Inc. MEDIA — 2.5% Comcast Corp., Class A Time Warner Cable, Inc. Viacom, Inc., Class B MULTILINE RETAIL — 2.1% Dillard's, Inc., Class A Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 1.8% Anadarko Petroleum Corp. CVR Energy, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.3% Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS — 1.6% Avon Products, Inc. Medifast, Inc. USANA Health Sciences, Inc. PHARMACEUTICALS — 5.7% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Salix Pharmaceuticals Ltd. PROFESSIONAL SERVICES — 0.2% Kforce, Inc. ROAD AND RAIL — 0.1% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.6% Analog Devices, Inc. Broadcom Corp., Class A Intel Corp. Microsemi Corp. Skyworks Solutions, Inc. Texas Instruments, Inc. SOFTWARE — 7.1% Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. SPECIALTY RETAIL — 5.5% Best Buy Co., Inc. Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. PetSmart, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.8% Hanesbrands, Inc. Ralph Lauren Corp. THRIFTS AND MORTGAGE FINANCE — 0.8% Ocwen Financial Corp. TOBACCO — 0.8% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $206,403,125) TEMPORARY CASH INVESTMENTS — 2.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $1,239,685), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $1,215,843) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $1,485,548), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $1,459,010) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $1,488,400), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $1,459,012) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,381,004) TOTAL INVESTMENT SECURITIES — 101.9% (Cost $212,784,129) OTHER ASSETS AND LIABILITIES — (1.9)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Disciplined Growth Plus Fund September 30, 2013 Disciplined Growth Plus - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 127.4% AEROSPACE AND DEFENSE — 4.2% American Science & Engineering, Inc. Boeing Co. (The) Honeywell International, Inc. Taser International, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.1% United Parcel Service, Inc., Class B 98 AIRLINES — 0.5% Allegiant Travel Co. Delta Air Lines, Inc. AUTO COMPONENTS — 1.5% BorgWarner, Inc. 98 Gentex Corp. Gentherm, Inc. BEVERAGES — 1.5% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 5.7% Alexion Pharmaceuticals, Inc. Alkermes plc Amgen, Inc. Biogen Idec, Inc. Celgene Corp. Cubist Pharmaceuticals, Inc. Gilead Sciences, Inc. Myriad Genetics, Inc. Regeneron Pharmaceuticals, Inc. 31 Threshold Pharmaceuticals, Inc. United Therapeutics Corp. Vertex Pharmaceuticals, Inc. BUILDING PRODUCTS — 0.5% AAON, Inc. CAPITAL MARKETS — 2.0% Federated Investors, Inc., Class B FXCM, Inc., Class A SEI Investments Co. T. Rowe Price Group, Inc. Waddell & Reed Financial, Inc., Class A CHEMICALS — 5.1% Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. Sherwin-Williams Co. (The) Valspar Corp. (The) W.R. Grace & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.7% Deluxe Corp. RR Donnelley & Sons Co. Steelcase, Inc., Class A COMMUNICATIONS EQUIPMENT — 3.0% ARRIS Group, Inc. Ciena Corp. Harris Corp. InterDigital, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 7.3% Apple, Inc. EMC Corp. NetApp, Inc. SanDisk Corp. Silicon Graphics International Corp. CONSTRUCTION AND ENGINEERING — 0.3% AECOM Technology Corp. CONSTRUCTION MATERIALS — 0.3% Headwaters, Inc. CONSUMER FINANCE — 1.9% American Express Co. Portfolio Recovery Associates, Inc. World Acceptance Corp. CONTAINERS AND PACKAGING — 2.4% Owens-Illinois, Inc. Packaging Corp. of America Sealed Air Corp. Silgan Holdings, Inc. DIVERSIFIED CONSUMER SERVICES — 0.7% K12, Inc. Outerwall, Inc. DIVERSIFIED FINANCIAL SERVICES — 1.8% CBOE Holdings, Inc. Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 2.8% Atlantic Tele-Network, Inc. Fairpoint Communications, Inc. Inteliquent, Inc. Premiere Global Services, Inc. Verizon Communications, Inc. ELECTRICAL EQUIPMENT — 3.1% Coleman Cable, Inc. Emerson Electric Co. EnerSys Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Coherent, Inc. ENERGY EQUIPMENT AND SERVICES — 1.8% Matrix Service Co. RPC, Inc. Schlumberger Ltd. TGC Industries, Inc. FOOD AND STAPLES RETAILING — 4.2% CVS Caremark Corp. Kroger Co. (The) Pantry, Inc. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.5% Archer-Daniels-Midland Co. Campbell Soup Co. General Mills, Inc. Green Mountain Coffee Roasters, Inc. J.M. Smucker Co. (The) Sanderson Farms, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 3.3% Becton Dickinson and Co. Cooper Cos., Inc. (The) 58 Exactech, Inc. Intuitive Surgical, Inc. 32 Quidel Corp. St. Jude Medical, Inc. Stryker Corp. Thoratec Corp. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.0% AmerisourceBergen Corp. Express Scripts Holding Co. Gentiva Health Services, Inc. Providence Service Corp. (The) Quest Diagnostics, Inc. HEALTH CARE TECHNOLOGY — 0.5% Omnicell, Inc. HOTELS, RESTAURANTS AND LEISURE — 4.2% Bally Technologies, Inc. CEC Entertainment, Inc. Cracker Barrel Old Country Store, Inc. Domino's Pizza, Inc. International Game Technology Jack in the Box, Inc. Las Vegas Sands Corp. McDonald's Corp. Multimedia Games Holding Co., Inc. Ruth's Hospitality Group, Inc. HOUSEHOLD DURABLES — 0.9% iRobot Corp. PulteGroup, Inc. HOUSEHOLD PRODUCTS — 0.5% Oil-Dri Corp. of America INDUSTRIAL CONGLOMERATES — 2.0% 3M Co. Carlisle Cos., Inc. Danaher Corp. INSURANCE — 2.2% Amtrust Financial Services, Inc. HCI Group, Inc. Travelers Cos., Inc. (The) Universal Insurance Holdings, Inc. INTERNET AND CATALOG RETAIL — 2.5% Amazon.com, Inc. Expedia, Inc. HomeAway, Inc. Orbitz Worldwide, Inc. Overstock.com, Inc. PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 5.3% Carbonite, Inc. eBay, Inc. Google, Inc., Class A LinkedIn Corp., Class A ValueClick, Inc. XO Group, Inc. IT SERVICES — 5.7% Accenture plc, Class A Broadridge Financial Solutions, Inc. CSG Systems International, Inc. Heartland Payment Systems, Inc. International Business Machines Corp. Jack Henry & Associates, Inc. MasterCard, Inc., Class A MoneyGram International, Inc. NeuStar, Inc., Class A Visa, Inc., Class A LEISURE EQUIPMENT AND PRODUCTS — 1.7% Arctic Cat, Inc. Hasbro, Inc. Mattel, Inc. Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Agilent Technologies, Inc. MACHINERY — 1.6% Cummins, Inc. John Bean Technologies Corp. Lindsay Corp. WABCO Holdings, Inc. Xerium Technologies, Inc. MEDIA — 3.4% Comcast Corp., Class A DIRECTV Gray Television, Inc. Lions Gate Entertainment Corp. ReachLocal, Inc. Regal Entertainment Group, Class A Saga Communications, Inc., Class A Time Warner Cable, Inc. Viacom, Inc., Class B MULTILINE RETAIL — 0.6% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 1.3% Anadarko Petroleum Corp. CVR Energy, Inc. Delek US Holdings, Inc. EXCO Resources, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.6% Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS — 1.4% Avon Products, Inc. Medifast, Inc. Nu Skin Enterprises, Inc., Class A USANA Health Sciences, Inc. PHARMACEUTICALS — 6.3% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Endocyte, Inc. Johnson & Johnson Questcor Pharmaceuticals, Inc. Salix Pharmaceuticals Ltd. PROFESSIONAL SERVICES — 2.2% Dun & Bradstreet Corp. Kforce, Inc. RPX Corp. ROAD AND RAIL — 0.2% Swift Transportation Co. Union Pacific Corp. 70 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.2% Analog Devices, Inc. Broadcom Corp., Class A Cabot Microelectronics Corp. Intel Corp. LSI Corp. Maxim Integrated Products, Inc. MaxLinear, Inc., Class A Microsemi Corp. PLX Technology, Inc. PMC - Sierra, Inc. Semtech Corp. Skyworks Solutions, Inc. Texas Instruments, Inc. Xilinx, Inc. SOFTWARE — 8.6% Cadence Design Systems, Inc. CommVault Systems, Inc. Digimarc Corp. Intuit, Inc. Microsoft Corp. NetScout Systems, Inc. Oracle Corp. Symantec Corp. VMware, Inc., Class A SPECIALTY RETAIL — 7.5% Advance Auto Parts, Inc. 89 American Eagle Outfitters, Inc. Best Buy Co., Inc. Big 5 Sporting Goods Corp. Brown Shoe Co., Inc. Buckle, Inc. (The) Destination Maternity Corp. Foot Locker, Inc. Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. O'Reilly Automotive, Inc. PetSmart, Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL AND LUXURY GOODS — 1.2% Coach, Inc. Hanesbrands, Inc. Ralph Lauren Corp. THRIFTS AND MORTGAGE FINANCE — 0.6% Ocwen Financial Corp. TOBACCO — 1.2% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES AND DISTRIBUTORS — 0.5% Aceto Corp. MRC Global, Inc. TOTAL COMMON STOCKS (Cost $13,676,281) TEMPORARY CASH INVESTMENTS — 2.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $56,114), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $55,035) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $67,242), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $66,041) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $67,372), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $66,041) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $288,833) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 129.6% (Cost $13,965,114) COMMON STOCKS SOLD SHORT — (29.5)% AEROSPACE AND DEFENSE — (0.1)% GenCorp, Inc. ) ) AIR FREIGHT AND LOGISTICS — (0.4)% UTi Worldwide, Inc. ) ) AUTOMOBILES — (0.1)% Winnebago Industries, Inc. ) ) BIOTECHNOLOGY — (0.4)% Array BioPharma, Inc. ) ) Infinity Pharmaceuticals, Inc. ) ) Insmed, Inc. ) ) Medivation, Inc. ) ) ) CAPITAL MARKETS — (0.7)% ICG Group, Inc. ) ) Virtus Investment Partners, Inc. ) ) ) CHEMICALS — (0.8)% LSB Industries, Inc. ) ) COMMERCIAL BANKS † Bank of the Ozarks, Inc. ) ) COMMERCIAL SERVICES AND SUPPLIES — (1.4)% Heritage-Crystal Clean, Inc. ) ) InnerWorkings, Inc. ) ) Interface, Inc. ) ) Standard Parking Corp. ) ) ) COMMUNICATIONS EQUIPMENT — (1.1)% Procera Networks, Inc. ) ) Tessco Technologies, Inc. ) ) ViaSat, Inc. ) ) ) COMPUTERS AND PERIPHERALS — (1.1)% Datalink Corp. ) ) NCR Corp. ) ) Stratasys Ltd. ) ) ) CONSTRUCTION AND ENGINEERING — (0.9)% Furmanite Corp. ) ) Great Lakes Dredge & Dock Corp. ) ) Sterling Construction Co., Inc. ) ) ) DIVERSIFIED CONSUMER SERVICES — (0.5)% Sotheby's ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (0.3)% Cincinnati Bell, Inc. ) ) Consolidated Communications Holdings, Inc. ) ) ) ELECTRIC UTILITIES — (0.1)% ITC Holdings Corp. ) ) ELECTRICAL EQUIPMENT — (0.4)% Franklin Electric Co., Inc. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (1.1)% Belden, Inc. ) ) OSI Systems, Inc. ) ) ) ENERGY EQUIPMENT AND SERVICES — (0.2)% Atwood Oceanics, Inc. ) ) SEACOR Holdings, Inc. ) ) ) FOOD PRODUCTS — (0.2)% Snyders-Lance, Inc. ) ) GAS UTILITIES — (1.3)% ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.9)% Antares Pharma, Inc. ) ) Haemonetics Corp. ) ) Volcano Corp. ) ) West Pharmaceutical Services, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (1.2)% Acadia Healthcare Co., Inc. ) ) Accretive Health, Inc. ) ) Chindex International, Inc. ) ) Landauer, Inc. ) ) Team Health Holdings, Inc. ) ) ) HOTELS, RESTAURANTS AND LEISURE — (0.5)% BJ's Restaurants, Inc. ) ) Diversified Restaurant Holdings, Inc. ) ) Morgans Hotel Group Co. ) ) ) HOUSEHOLD DURABLES — (0.7)% KB Home ) ) Tempur Sealy International, Inc. ) ) ) INSURANCE — (0.1)% Tower Group International Ltd. ) ) INTERNET SOFTWARE AND SERVICES — (1.3)% Reis, Inc. ) ) Spark Networks, Inc. ) ) SPS Commerce, Inc. ) ) ) IT SERVICES — (0.2)% EPAM Systems, Inc. ) ) LEISURE EQUIPMENT AND PRODUCTS — (0.1)% Marine Products Corp. ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.1)% Covance, Inc. ) ) MACHINERY — (1.2)% Commercial Vehicle Group, Inc. ) ) Gorman-Rupp Co. (The) ) ) RBC Bearings, Inc. ) ) ) MEDIA — (0.9)% Clear Channel Outdoor Holdings, Inc., Class A ) ) Loral Space & Communications, Inc. ) ) World Wrestling Entertainment, Inc., Class A ) ) ) METALS AND MINING — (0.6)% Hecla Mining Co. ) ) Royal Gold, Inc. ) ) Tahoe Resources, Inc. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (0.5)% FX Energy, Inc. ) ) Kodiak Oil & Gas Corp. ) ) Panhandle Oil and Gas, Inc., Class A ) ) ) PAPER AND FOREST PRODUCTS — (0.6)% Wausau Paper Corp. ) ) PHARMACEUTICALS — (1.3)% Akorn, Inc. ) ) Depomed, Inc. ) ) Repros Therapeutics, Inc. ) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.6)% Acadia Realty Trust ) ) Rayonier, Inc. ) ) Strategic Hotels & Resorts, Inc. ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (0.8)% Forestar Group, Inc. ) ) ROAD AND RAIL — (0.6)% Genesee & Wyoming, Inc., Class A ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (0.9)% GT Advanced Technologies, Inc. ) ) Monolithic Power Systems, Inc. ) ) SunEdison, Inc. ) ) ) SOFTWARE — (0.3)% Epiq Systems, Inc. ) ) Solera Holdings, Inc. ) ) ) SPECIALTY RETAIL — (2.0)% America's Car-Mart, Inc. ) ) Asbury Automotive Group, Inc. ) ) CarMax, Inc. ) ) Finish Line, Inc. (The), Class A ) ) Lithia Motors, Inc. Class A ) ) Monro Muffler Brake, Inc. ) ) Tiffany & Co. ) ) Tilly's, Inc., Class A ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.8)% Oxford Industries, Inc. ) ) Quiksilver, Inc. ) ) ) THRIFTS AND MORTGAGE FINANCE — (0.9)% BofI Holding, Inc. ) ) Meridian Interstate Bancorp, Inc. ) ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.3)% CAI International, Inc. ) ) H&E Equipment Services, Inc. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.5)% (Proceeds $3,317,517) ) OTHER ASSETS AND LIABILITIES — (0.1)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $10,958,250. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Total Value of Common Stocks Sold Short — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Equity Growth Fund September 30, 2013 Equity Growth - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.1% AEROSPACE AND DEFENSE — 5.2% Alliant Techsystems, Inc. Boeing Co. (The) Exelis Inc. General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.1% Allegiant Travel Co. BEVERAGES — 1.4% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 2.6% Amgen, Inc. Biogen Idec, Inc. Celgene Corp. Myriad Genetics, Inc. United Therapeutics Corp. CAPITAL MARKETS — 0.5% Federated Investors, Inc., Class B Goldman Sachs Group, Inc. (The) CHEMICALS — 3.2% Dow Chemical Co. (The) LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 1.5% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.2% Deluxe Corp. COMMUNICATIONS EQUIPMENT — 2.9% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.8% Apple, Inc. EMC Corp. Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 1.2% American Express Co. Cash America International, Inc. CONTAINERS AND PACKAGING — 1.4% Owens-Illinois, Inc. Packaging Corp. of America Silgan Holdings, Inc. Sonoco Products Co. DIVERSIFIED CONSUMER SERVICES — 0.2% Outerwall, Inc. DIVERSIFIED FINANCIAL SERVICES — 4.3% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 4.3% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.8% Edison International ELECTRICAL EQUIPMENT — 2.1% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 1.4% Ensco plc, Class A Helmerich & Payne, Inc. Nabors Industries Ltd. RPC, Inc. FOOD AND STAPLES RETAILING — 2.3% Kroger Co. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.7% Archer-Daniels-Midland Co. General Mills, Inc. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 4.5% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.7% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.2% Newell Rubbermaid, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.2% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.9% Danaher Corp. General Electric Co. INSURANCE — 5.5% Aflac, Inc. American International Group, Inc. Amtrust Financial Services, Inc. Arch Capital Group Ltd. First American Financial Corp. MetLife, Inc. Old Republic International Corp. Protective Life Corp. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. StanCorp Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.5% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 2.4% Google, Inc., Class A IT SERVICES — 2.7% Accenture plc, Class A International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.1% Hasbro, Inc. Mattel, Inc. MACHINERY — 0.4% Crane Co. Snap-On, Inc. MEDIA — 1.2% Time Warner, Inc. MULTILINE RETAIL — 1.1% Dillard's, Inc., Class A Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.5% Anadarko Petroleum Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Gran Tierra Energy, Inc. HollyFrontier Corp. Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. Western Refining, Inc. PHARMACEUTICALS — 8.3% AbbVie, Inc. Allergan, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Questcor Pharmaceuticals, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.6% Broadcom Corp., Class A Intel Corp. Texas Instruments, Inc. SOFTWARE — 5.1% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 4.7% Buckle, Inc. (The) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Hanesbrands, Inc. Ralph Lauren Corp. THRIFTS AND MORTGAGE FINANCE — 0.7% Ocwen Financial Corp. TOBACCO — 0.5% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $2,273,947,922) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $6,529,002), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $6,403,434) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $7,823,880), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $7,684,117) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $7,838,899), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $7,684,119) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $33,606,877) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $2,307,554,799) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Equity Market Neutral Fund September 30, 2013 Equity Market Neutral - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 94.0% AEROSPACE AND DEFENSE — 3.5% Alliant Techsystems, Inc. Boeing Co. (The) Esterline Technologies Corp. Exelis Inc. Honeywell International, Inc. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. AIRLINES — 1.2% Alaska Air Group, Inc. Allegiant Travel Co. Delta Air Lines, Inc. AUTO COMPONENTS — 1.6% BorgWarner, Inc. Dana Holding Corp. Gentex Corp. Tenneco, Inc. BEVERAGES — 0.1% Molson Coors Brewing Co., Class B BIOTECHNOLOGY — 1.4% Alkermes plc Amgen, Inc. Celgene Corp. Cubist Pharmaceuticals, Inc. Myriad Genetics, Inc. United Therapeutics Corp. Vertex Pharmaceuticals, Inc. CAPITAL MARKETS — 3.2% Evercore Partners, Inc., Class A Federated Investors, Inc., Class B Investment Technology Group, Inc. Janus Capital Group, Inc. SEI Investments Co. T. Rowe Price Group, Inc. Waddell & Reed Financial, Inc., Class A CHEMICALS — 4.1% Dow Chemical Co. (The) LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. Potash Corp. of Saskatchewan, Inc. PPG Industries, Inc. Valspar Corp. (The) W.R. Grace & Co. COMMERCIAL BANKS — 0.7% Hancock Holding Co. PacWest Bancorp. Regions Financial Corp. COMMERCIAL SERVICES AND SUPPLIES — 2.3% ADT Corp. (The) Deluxe Corp. Mine Safety Appliances Co. RR Donnelley & Sons Co. Steelcase, Inc., Class A COMMUNICATIONS EQUIPMENT — 2.3% ARRIS Group, Inc. BlackBerry Ltd. Brocade Communications Systems, Inc. Ciena Corp. InterDigital, Inc. COMPUTERS AND PERIPHERALS — 0.7% EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. CONSTRUCTION AND ENGINEERING — 0.8% AECOM Technology Corp. Jacobs Engineering Group, Inc. CONSUMER FINANCE — 1.5% Cash America International, Inc. Credit Acceptance Corp. Portfolio Recovery Associates, Inc. CONTAINERS AND PACKAGING — 2.3% Avery Dennison Corp. Greif, Inc., Class A Owens-Illinois, Inc. Packaging Corp. of America Silgan Holdings, Inc. Sonoco Products Co. DIVERSIFIED CONSUMER SERVICES — 0.6% Apollo Group, Inc., Class A Outerwall, Inc. DIVERSIFIED FINANCIAL SERVICES — 1.9% CBOE Holdings, Inc. Citigroup, Inc. Interactive Brokers Group, Inc., Class A Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 1.2% AT&T, Inc. CenturyLink, Inc. Vonage Holdings Corp. ELECTRIC UTILITIES — 0.9% Edison International Pinnacle West Capital Corp. ELECTRICAL EQUIPMENT — 2.1% Babcock & Wilcox Co. (The) Emerson Electric Co. EnerSys Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.0% Celestica, Inc. Itron, Inc. ENERGY EQUIPMENT AND SERVICES — 2.8% CARBO Ceramics, Inc. Ensco plc, Class A Exterran Holdings, Inc. Helmerich & Payne, Inc. Nabors Industries Ltd. Oil States International, Inc. Patterson-UTI Energy, Inc. RPC, Inc. FOOD AND STAPLES RETAILING — 1.6% Kroger Co. (The) Rite Aid Corp. Safeway, Inc. FOOD PRODUCTS — 2.3% Archer-Daniels-Midland Co. General Mills, Inc. Green Mountain Coffee Roasters, Inc. Hershey Co. (The) J.M. Smucker Co. (The) Pilgrim's Pride Corp. Tyson Foods, Inc., Class A GAS UTILITIES — 0.5% UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Abbott Laboratories Alere, Inc. Align Technology, Inc. Becton Dickinson and Co. Boston Scientific Corp. Hill-Rom Holdings, Inc. Medtronic, Inc. St. Jude Medical, Inc. Thoratec Corp. HEALTH CARE PROVIDERS AND SERVICES — 1.8% AmerisourceBergen Corp. Mednax, Inc. Owens & Minor, Inc. Quest Diagnostics, Inc. VCA Antech, Inc. HEALTH CARE TECHNOLOGY — 0.6% Allscripts Healthcare Solutions, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. Domino's Pizza, Inc. International Game Technology HOUSEHOLD DURABLES — 1.6% Garmin Ltd. Newell Rubbermaid, Inc. PulteGroup, Inc. Tupperware Brands Corp. Whirlpool Corp. HOUSEHOLD PRODUCTS — 0.7% Clorox Co. Energizer Holdings, Inc. INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.5% AES Corp. (The) INDUSTRIAL CONGLOMERATES — 1.1% Carlisle Cos., Inc. Danaher Corp. INSURANCE — 3.3% Aflac, Inc. American International Group, Inc. Amtrust Financial Services, Inc. Arch Capital Group Ltd. Axis Capital Holdings Ltd. First American Financial Corp. Old Republic International Corp. RenaissanceRe Holdings Ltd. StanCorp Financial Group, Inc. XL Group plc INTERNET AND CATALOG RETAIL — 1.0% Expedia, Inc. HomeAway, Inc. INTERNET SOFTWARE AND SERVICES — 0.5% Dice Holdings, Inc. ValueClick, Inc. IT SERVICES — 2.4% Amdocs Ltd. Broadridge Financial Solutions, Inc. CoreLogic, Inc. Jack Henry & Associates, Inc. NeuStar, Inc., Class A Vantiv, Inc. Class A VeriFone Systems, Inc. LEISURE EQUIPMENT AND PRODUCTS — 1.2% Brunswick Corp. Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.4% Illumina, Inc. MACHINERY — 4.4% Actuant Corp., Class A AGCO Corp. Crane Co. Graco, Inc. Lincoln Electric Holdings, Inc. Oshkosh Corp. Snap-On, Inc. Terex Corp. Toro Co. (The) WABCO Holdings, Inc. MEDIA — 2.3% Gannett Co., Inc. Lions Gate Entertainment Corp. Meredith Corp. Regal Entertainment Group, Class A Scholastic Corp. Starz - Liberty Capital METALS AND MINING — 1.1% Coeur Mining, Inc. Reliance Steel & Aluminum Co. Worthington Industries, Inc. MULTI-UTILITIES — 1.7% Ameren Corp. Black Hills Corp. CenterPoint Energy, Inc. TECO Energy, Inc. Wisconsin Energy Corp. MULTILINE RETAIL — 1.4% Dillard's, Inc., Class A Macy's, Inc. Target Corp. OFFICE ELECTRONICS — 0.5% Zebra Technologies Corp., Class A OIL, GAS AND CONSUMABLE FUELS — 3.8% Anadarko Petroleum Corp. ConocoPhillips CVR Energy, Inc. Delek US Holdings, Inc. Gran Tierra Energy, Inc. Marathon Petroleum Corp. Phillips 66 Ultra Petroleum Corp. Valero Energy Corp. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. Louisiana-Pacific Corp. PERSONAL PRODUCTS — 0.9% Avon Products, Inc. Herbalife Ltd. PHARMACEUTICALS — 2.6% Endo Health Solutions, Inc. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Questcor Pharmaceuticals, Inc. Salix Pharmaceuticals Ltd. PROFESSIONAL SERVICES — 0.8% Dun & Bradstreet Corp. Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Apartment Investment & Management Co., Class A Corrections Corp. of America ROAD AND RAIL — 0.5% Swift Transportation Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% First Solar, Inc. Freescale Semiconductor Ltd. KLA-Tencor Corp. LSI Corp. Microsemi Corp. NVIDIA Corp. ON Semiconductor Corp. Semtech Corp. SOFTWARE — 3.6% Activision Blizzard, Inc. Aspen Technology, Inc. CA, Inc. Cadence Design Systems, Inc. Mentor Graphics Corp. Open Text Corp. Oracle Corp. Symantec Corp. Synopsys, Inc. SPECIALTY RETAIL — 4.1% Abercrombie & Fitch Co., Class A American Eagle Outfitters, Inc. Best Buy Co., Inc. Buckle, Inc. (The) GameStop Corp., Class A Gap, Inc. (The) Guess?, Inc. PetSmart, Inc. Staples, Inc. Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Columbia Sportswear Co. Hanesbrands, Inc. Iconix Brand Group, Inc. THRIFTS AND MORTGAGE FINANCE — 0.5% Ocwen Financial Corp. TRADING COMPANIES AND DISTRIBUTORS — 0.5% MRC Global, Inc. TOTAL COMMON STOCKS (Cost $43,213,873) TEMPORARY CASH INVESTMENTS — 4.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $462,777), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $453,876) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $554,559), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $544,652) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $555,623), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $544,652) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,385,216) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 98.3% (Cost $45,599,089) COMMON STOCKS SOLD SHORT — (94.0)% AEROSPACE AND DEFENSE — (2.4)% CAE, Inc. ) ) DigitalGlobe, Inc. ) ) Hexcel Corp. ) ) Precision Castparts Corp. ) ) TransDigm Group, Inc. ) ) ) AIR FREIGHT AND LOGISTICS — (1.4)% Atlas Air Worldwide Holdings, Inc. ) ) CH Robinson Worldwide, Inc. ) ) UTi Worldwide, Inc. ) ) ) AIRLINES — (0.1)% JetBlue Airways Corp. ) ) AUTO COMPONENTS — (0.4)% TRW Automotive Holdings Corp. ) ) AUTOMOBILES — (0.5)% Ford Motor Co. ) ) BEVERAGES — (1.6)% Beam, Inc. ) ) Brown-Forman Corp. Class B ) ) Coca-Cola Co. (The) ) ) Coca-Cola Enterprises, Inc. ) ) Monster Beverage Corp. ) ) ) BIOTECHNOLOGY — (0.8)% Ariad Pharmaceuticals, Inc. ) ) Clovis Oncology, Inc. ) ) Medivation, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (1.5)% Armstrong World Industries, Inc. ) ) Masco Corp. ) ) USG Corp. ) ) ) CAPITAL MARKETS — (2.7)% Bank of New York Mellon Corp. (The) ) ) Charles Schwab Corp. (The) ) ) Cohen & Steers, Inc. ) ) LPL Financial Holdings, Inc. ) ) Northern Trust Corp. ) ) Stifel Financial Corp. ) ) ) CHEMICALS — (5.4)% Agrium, Inc. ) ) Air Products & Chemicals, Inc. ) ) Airgas, Inc. ) ) Cabot Corp. ) ) FMC Corp. ) ) Intrepid Potash, Inc. ) ) PolyOne Corp. ) ) Praxair, Inc. ) ) Rockwood Holdings, Inc. ) ) Sensient Technologies Corp. ) ) Tronox Ltd., Class A ) ) ) COMMERCIAL BANKS — (2.2)% BankUnited, Inc. ) ) Commerce Bancshares, Inc. ) ) Cullen/Frost Bankers, Inc. ) ) Investors Bancorp, Inc. ) ) Texas Capital Bancshares, Inc. ) ) Trustmark Corp. ) ) UMB Financial Corp. ) ) Valley National Bancorp ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (2.0)% Clean Harbors, Inc. ) ) Covanta Holding Corp. ) ) Interface, Inc. ) ) Iron Mountain, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (0.9)% EchoStar Corp. Class A ) ) ViaSat, Inc. ) ) ) COMPUTERS AND PERIPHERALS — (1.5)% Diebold, Inc. ) ) NCR Corp. ) ) Stratasys Ltd. ) ) ) CONSTRUCTION AND ENGINEERING — (1.4)% KBR, Inc. ) ) MasTec, Inc. ) ) Quanta Services, Inc. ) ) ) CONSTRUCTION MATERIALS — (0.8)% Eagle Materials, Inc. ) ) Texas Industries, Inc. ) ) ) CONSUMER FINANCE — (0.1)% Discover Financial Services ) ) CONTAINERS AND PACKAGING — (0.9)% Ball Corp. ) ) MeadWestvaco Corp. ) ) ) DISTRIBUTORS — (1.1)% LKQ Corp. ) ) Pool Corp. ) ) ) DIVERSIFIED CONSUMER SERVICES — (0.3)% Sotheby's ) ) DIVERSIFIED FINANCIAL SERVICES — (1.2)% Berkshire Hathaway, Inc., Class B ) ) CME Group, Inc. ) ) IntercontinentalExchange, Inc. ) ) Leucadia National Corp. ) ) ) DIVERSIFIED TELECOMMUNICATION SERVICES — (0.4)% tw telecom, Inc. ) ) ELECTRIC UTILITIES — (1.9)% ALLETE, Inc. ) ) Duke Energy Corp. ) ) ITC Holdings Corp. ) ) NextEra Energy, Inc. ) ) Northeast Utilities ) ) Pepco Holdings, Inc. ) ) ) ELECTRICAL EQUIPMENT — (1.1)% Eaton Corp. plc ) ) Franklin Electric Co., Inc. ) ) GrafTech International Ltd. ) ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (1.6)% Arrow Electronics, Inc. ) ) Belden, Inc. ) ) Ingram Micro, Inc., Class A ) ) ) ENERGY EQUIPMENT AND SERVICES — (2.9)% Atwood Oceanics, Inc. ) ) FMC Technologies, Inc. ) ) Helix Energy Solutions Group, Inc. ) ) Hornbeck Offshore Services, Inc. ) ) Noble Corp. ) ) SEACOR Holdings, Inc. ) ) Tidewater, Inc. ) ) Unit Corp. ) ) ) FOOD AND STAPLES RETAILING — (1.4)% Casey's General Stores, Inc. ) ) Pricesmart, Inc. ) ) United Natural Foods, Inc. ) ) Whole Foods Market, Inc. ) ) ) FOOD PRODUCTS — (1.4)% Bunge Ltd. ) ) Hain Celestial Group, Inc. (The) ) ) Snyders-Lance, Inc. ) ) ) GAS UTILITIES — (1.4)% National Fuel Gas Co. ) ) New Jersey Resources Corp. ) ) ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (1.3)% Haemonetics Corp. ) ) Hologic, Inc. ) ) IDEXX Laboratories, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (3.3)% Acadia Healthcare Co., Inc. ) ) Air Methods Corp. ) ) Brookdale Senior Living, Inc. ) ) Catamaran Corp. ) ) DaVita HealthCare Partners, Inc. ) ) Health Net, Inc. ) ) Team Health Holdings, Inc. ) ) WellCare Health Plans, Inc. ) ) ) HEALTH CARE TECHNOLOGY — (0.4)% athenahealth, Inc. ) ) HOTELS, RESTAURANTS AND LEISURE — (2.9)% BJ's Restaurants, Inc. ) ) Choice Hotels International, Inc. ) ) Darden Restaurants, Inc. ) ) Dunkin' Brands Group, Inc. ) ) Life Time Fitness, Inc. ) ) McDonald's Corp. ) ) Penn National Gaming, Inc. ) ) Yum! Brands, Inc. ) ) ) HOUSEHOLD DURABLES — (2.5)% DR Horton, Inc. ) ) Lennar Corp., Class A ) ) NVR, Inc. ) ) Ryland Group, Inc. ) ) Standard Pacific Corp. ) ) Tempur Sealy International, Inc. ) ) Toll Brothers, Inc. ) ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.6)% NRG Energy, Inc. ) ) INSURANCE — (1.8)% Platinum Underwriters Holdings Ltd. ) ) ProAssurance Corp. ) ) RLI Corp. ) ) Sun Life Financial, Inc. ) ) ) INTERNET SOFTWARE AND SERVICES — (1.1)% Equinix, Inc. ) ) Rackspace Hosting, Inc. ) ) Yahoo!, Inc. ) ) ) IT SERVICES — (3.8)% Automatic Data Processing, Inc. ) ) Cognizant Technology Solutions Corp. ) ) Convergys Corp. ) ) Genpact Ltd. ) ) MAXIMUS, Inc. ) ) Paychex, Inc. ) ) Visa, Inc. A Shares ) ) WEX, Inc. ) ) ) LIFE SCIENCES TOOLS AND SERVICES — (0.9)% Covance, Inc. ) ) PerkinElmer, Inc. ) ) ) MACHINERY — (2.9)% Chart Industries, Inc. ) ) Middleby Corp. (The) ) ) PACCAR, Inc. ) ) Pall Corp. ) ) Pentair Ltd. ) ) Stanley Black & Decker, Inc. ) ) ) MARINE — (0.5)% Kirby Corp. ) ) MEDIA — (3.3)% Cinemark Holdings, Inc. ) ) Discovery Communications, Inc. Class A ) ) DISH Network Corp. Class A ) ) DreamWorks Animation SKG, Inc., Class A ) ) Interpublic Group of Cos., Inc. (The) ) ) Loral Space & Communications, Inc. ) ) Twenty-First Century Fox, Inc. ) ) ) METALS AND MINING — (2.5)% AuRico Gold, Inc. ) ) Barrick Gold Corp. ) ) Carpenter Technology Corp. ) ) Goldcorp, Inc. ) ) Hecla Mining Co. ) ) New Gold, Inc. ) ) Nucor Corp. ) ) Royal Gold, Inc. ) ) Stillwater Mining Co. ) ) ) MULTI-UTILITIES — (1.2)% MDU Resources Group, Inc. ) ) NiSource, Inc. ) ) Sempra Energy ) ) ) MULTILINE RETAIL — (0.8)% Family Dollar Stores, Inc. ) ) J.C. Penney Co., Inc. ) ) ) OIL, GAS AND CONSUMABLE FUELS — (5.3)% Approach Resources, Inc. ) ) Cobalt International Energy, Inc. ) ) Concho Resources, Inc. ) ) Consol Energy, Inc. ) ) Devon Energy Corp. ) ) Enbridge, Inc. ) ) Energen Corp. ) ) Gulfport Energy Corp. ) ) Kinder Morgan, Inc. ) ) Kodiak Oil & Gas Corp. ) ) Pioneer Natural Resources Co. ) ) SM Energy Co. ) ) Spectra Energy Corp. ) ) Targa Resources Corp. ) ) Tesoro Corp. ) ) Williams Cos., Inc. (The) PHARMACEUTICALS — (1.2)% Actavis, Inc. ) ) Akorn, Inc. ) ) Forest Laboratories, Inc. ) ) Valeant Pharmaceuticals International, Inc. ) ) ViroPharma, Inc. ) ) ) PROFESSIONAL SERVICES — (0.6)% Corporate Executive Board Co. (The) ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (2.2)% AvalonBay Communities, Inc. ) ) CBL & Associates Properties, Inc. ) ) Rayonier, Inc. ) ) SL Green Realty Corp. ) ) Weingarten Realty Investors ) ) WP Carey, Inc. ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (1.5)% Brookfield Asset Management, Inc., Class A ) ) Brookfield Office Properties, Inc. ) ) Forest City Enterprises, Inc., Class A ) ) ) ROAD AND RAIL — (1.0)% Genesee & Wyoming, Inc., Class A ) ) Kansas City Southern ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (0.5)% SunEdison, Inc. ) ) SOFTWARE — (2.1)% Concur Technologies, Inc. ) ) MICROS Systems, Inc. ) ) Nuance Communications, Inc. ) ) Solera Holdings, Inc. ) ) ) SPECIALTY RETAIL — (3.7)% Ascena Retail Group, Inc. ) ) Cabela's, Inc. ) ) CarMax, Inc. ) ) Conn's, Inc. ) ) JOS A Bank Clothiers, Inc. ) ) Penske Automotive Group, Inc. ) ) Pier 1 Imports, Inc. ) ) Tiffany & Co. ) ) Tractor Supply Co. ) ) Ulta Salon Cosmetics & Fragrance, Inc. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.6)% PVH Corp. ) ) Wolverine World Wide, Inc. ) ) ) THRIFTS AND MORTGAGE FINANCE — (1.5)% Capitol Federal Financial, Inc. ) ) EverBank Financial Corp. ) ) Nationstar Mortgage Holdings, Inc. ) ) ) TOBACCO — (0.3)% Philip Morris International, Inc. ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.9)% Air Lease Corp. ) ) GATX Corp. ) ) MSC Industrial Direct Co., Inc. Class A ) ) Textainer Group Holdings Ltd. ) ) Watsco, Inc. ) ) ) WIRELESS TELECOMMUNICATION SERVICES — (0.5)% Crown Castle International Corp. ) ) TOTAL COMMON STOCKS SOLD SHORT — (94.0)% (Proceeds $47,573,697) ) OTHER ASSETS AND LIABILITIES — 95.7% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $31,037,949. Amount relates primarily to deposits with broker for securities sold short at period end. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Total Value of Common Stocks Sold Short — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Global Gold Fund September 30, 2013 Global Gold - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.4% AUSTRALIA — 3.2% Newcrest Mining Ltd. Regis Resources Ltd. CANADA — 70.0% Agnico-Eagle Mines Ltd. Agnico-Eagle Mines Ltd. New York Shares Alacer Gold Corp. Alamos Gold, Inc. Argonaut Gold, Inc. ATAC Resources Ltd. AuRico Gold, Inc. B2Gold Corp. Barrick Gold Corp. Belo Sun Mining Corp. Centerra Gold, Inc. Continental Gold Ltd. Detour Gold Corp. Dundee Precious Metals, Inc. Eldorado Gold Corp. First Majestic Silver Corp. Franco-Nevada Corp. GoGold Resources, Inc. Goldcorp, Inc. Goldcorp, Inc. New York Shares IAMGOLD Corp. Ivanhoe Mines Ltd. Kinross Gold Corp. Kinross Gold Corp. New York Shares Kirkland Lake Gold, Inc. Nevsun Resources Ltd. New Gold, Inc. Osisko Mining Corp. Pan American Silver Corp. Pan American Silver Corp. NASDAQ Shares Premier Gold Mines Ltd. Pretium Resources, Inc. Primero Mining Corp. Sabina Gold & Silver Corp. Sandstorm Gold Ltd. SEMAFO, Inc. Silver Wheaton Corp. Tahoe Resources, Inc. Timmins Gold Corp. Torex Gold Resources, Inc. Virginia Mines, Inc. Yamana Gold, Inc. Yamana Gold, Inc. New York Shares CHINA — 0.5% Zhaojin Mining Industry Co. Ltd. Zijin Mining Group Co. Ltd. H Shares HONG KONG — 0.2% G-Resources Group Ltd. PERU — 2.1% Cia de Minas Buenaventura SA ADR SOUTH AFRICA — 4.6% AngloGold Ashanti Ltd. AngloGold Ashanti Ltd. ADR Gold Fields Ltd. Harmony Gold Mining Co. Ltd. Sibanye Gold Ltd. ADR UNITED KINGDOM — 5.9% Fresnillo plc Randgold Resources Ltd. ADR UNITED STATES — 11.9% Coeur Mining, Inc. Gold Resource Corp. Hecla Mining Co. McEwen Mining, Inc. Newmont Mining Corp. Royal Gold, Inc. TOTAL COMMON STOCKS (Cost $370,209,893) WARRANTS † CANADA † GoGold Resources, Inc. 2 Sandstorm Gold Ltd. TOTAL WARRANTS (Cost $—) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $1,244,631), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $1,220,694) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $1,491,475), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $1,464,832) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $1,494,338), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $1,464,833) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,406,097) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $376,615,990) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Domestic Common Stocks — — Warrants — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the realization for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Income & Growth Fund September 30, 2013 Income & Growth - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.0% AEROSPACE AND DEFENSE — 5.2% Boeing Co. (The) Exelis Inc. General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AUTO COMPONENTS — 0.3% Gentex Corp. BEVERAGES — 1.8% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. CAPITAL MARKETS — 1.2% Franklin Resources, Inc. Janus Capital Group, Inc. T. Rowe Price Group, Inc. CHEMICALS — 3.9% Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMERCIAL BANKS — 2.2% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.8% Pitney Bowes, Inc. COMMUNICATIONS EQUIPMENT — 3.5% Cisco Systems, Inc. Harris Corp. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.5% Apple, Inc. Hewlett-Packard Co. Lexmark International, Inc., Class A Seagate Technology plc Western Digital Corp. CONTAINERS AND PACKAGING — 1.7% Avery Dennison Corp. Packaging Corp. of America Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 3.2% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 4.1% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.8% Edison International Pinnacle West Capital Corp. Portland General Electric Co. ELECTRICAL EQUIPMENT — 2.2% Emerson Electric Co. Rockwell Automation, Inc. ENERGY EQUIPMENT AND SERVICES — 0.7% Ensco plc, Class A FOOD AND STAPLES RETAILING — 1.4% Kroger Co. (The) Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.9% Archer-Daniels-Midland Co. General Mills, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.3% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. HOTELS, RESTAURANTS AND LEISURE — 0.4% International Game Technology HOUSEHOLD DURABLES — 1.7% Garmin Ltd. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 1.9% Clorox Co. Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.6% 3M Co. General Electric Co. INSURANCE — 4.9% ACE Ltd. Aflac, Inc. American International Group, Inc. Cincinnati Financial Corp. MetLife, Inc. Protective Life Corp. Sun Life Financial, Inc. Travelers Cos., Inc. (The) INTERNET SOFTWARE AND SERVICES — 0.9% Google, Inc., Class A IT SERVICES — 3.3% Accenture plc, Class A International Business Machines Corp. Leidos Holdings, Inc. Science Applications International Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.8% Hasbro, Inc. Mattel, Inc. MEDIA — 1.1% Regal Entertainment Group, Class A Thomson Reuters Corp. Time Warner, Inc. MULTI-UTILITIES — 0.8% CenterPoint Energy, Inc. MULTILINE RETAIL — 1.0% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.3% Chevron Corp. ConocoPhillips Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.3% International Paper Co. PHARMACEUTICALS — 8.2% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.8% Senior Housing Properties Trust SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 4.3% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 4.0% American Eagle Outfitters, Inc. Best Buy Co., Inc. GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. Staples, Inc. TOBACCO — 3.3% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $1,305,488,973) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $1,368,984), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $1,342,655) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $1,640,490), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $1,611,185) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $1,643,639), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $1,611,186) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,036,186) TOTAL INVESTMENT SECURITIES — 99.4% (Cost $1,312,525,159) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings International Core Equity Fund September 30, 2013 International Core Equity - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.0% AUSTRALIA — 6.8% Australia & New Zealand Banking Group Ltd. Bendigo and Adelaide Bank Ltd. Commonwealth Bank of Australia National Australia Bank Ltd. Resolute Mining Ltd. Seven Group Holdings Ltd. Telstra Corp. Ltd. Westpac Banking Corp. AUSTRIA — 1.3% Oesterreichische Post AG OMV AG BELGIUM — 1.4% Delhaize Group SA KBC Groep NV DENMARK — 0.8% Coloplast A/S B Shares Vestas Wind Systems A/S FINLAND — 0.6% Kone Oyj UPM-Kymmene Oyj FRANCE — 8.6% Bouygues SA Cie Generale des Etablissements Michelin Class B Derichebourg SA Electricite de France SA GDF Suez Interparfums SA Metropole Television SA Sanofi Technicolor SA Thales SA Total SA UbiSoft Entertainment SA Vinci SA GERMANY — 9.3% Allianz SE BASF SE Bayer AG Deutsche Lufthansa AG Deutsche Telekom AG Hannover Rueck SE K+S AG Kabel Deutschland Holding AG 20 Merck KGaA Metro AG Muenchener Rueckversicherungs AG ProSiebenSat.1 Media AG Siemens AG HONG KONG — 3.9% BOC Hong Kong Holdings Ltd. FIH Mobile Ltd. Hang Seng Bank Ltd. Link Real Estate Investment Trust (The) MGM China Holdings Ltd. SJM Holdings Ltd. Wharf Holdings Ltd. IRELAND — 0.8% Smurfit Kappa Group plc ISRAEL — 1.3% Bank Hapoalim BM Delek Group Ltd. Israel Chemicals Ltd. ITALY — 2.5% Enel SpA ENI SpA Mediaset SpA Prysmian SpA JAPAN — 19.8% Adastria Holdings Co. Ltd. Aisin Seiki Co. Ltd. Alfresa Holdings Corp. Bridgestone Corp. Central Japan Railway Co. Daihatsu Motor Co. Ltd. Daito Trust Construction Co. Ltd. Denso Corp. Fuji Heavy Industries Ltd. GMO Internet, Inc. Hino Motors Ltd. Ito En Ltd. Japan Airlines Co. Ltd. Japan Tobacco, Inc. Kao Corp. KDDI Corp. Kirin Holdings Co. Ltd. Lawson, Inc. Mitsubishi Motors Corp. Mitsui Engineering & Shipbuilding Co. Ltd. Nippon Paint Co. Ltd. Nippon Telegraph & Telephone Corp. Nomura Research Institute Ltd. NTT Data Corp. Oji Holdings Corp. Panasonic Corp. Resorttrust, Inc. Seven & I Holdings Co. Ltd. Shin-Etsu Chemical Co. Ltd. Shionogi & Co. Ltd. Showa Shell Sekiyu KK SOFTBANK Corp. Sony Corp. Sumitomo Mitsui Trust Holdings, Inc. T&D Holdings, Inc. Takeda Pharmaceutical Co., Ltd. Tokai Rika Co. Ltd. Toshiba TEC Corp. Toyota Motor Corp. Yahoo Japan Corp. Yokohama Rubber Co. Ltd. (The) NETHERLANDS — 2.4% Akzo Nobel NV ING Groep NV CVA Koninklijke Ahold NV Unilever CVA NEW ZEALAND — 0.9% Telecom Corp. of New Zealand Ltd. NORWAY — 1.7% Statoil ASA TGS Nopec Geophysical Co. ASA Yara International ASA PORTUGAL — 0.3% EDP - Energias de Portugal SA SINGAPORE — 2.5% ComfortDelGro Corp. Ltd. Oversea-Chinese Banking Corp. Ltd. Singapore Post Ltd. StarHub Ltd. United Overseas Bank Ltd. SPAIN — 2.1% Banco Santander SA Endesa SA Gas Natural SDG SA Mapfre SA SWEDEN — 2.2% Axfood AB Industrivarden AB C Shares Intrum Justitia AB Investor AB B Shares Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND — 7.8% Basilea Pharmaceutica Helvetia Holding AG 36 Implenia AG Inficon Holding AG 33 Nestle SA Novartis AG Roche Holding AG Swiss Life Holding AG 31 Swiss Reinsurance Co. Zurich Financial Services AG UNITED KINGDOM — 20.0% Afren plc Antofagasta plc AstraZeneca plc BAE Systems plc Berendsen plc BHP Billiton plc BP plc British American Tobacco plc British Sky Broadcasting Group plc Britvic plc BT Group plc Centrica plc Cobham plc Dixons Retail plc Evraz plc GlaxoSmithKline plc Homeserve plc HSBC Holdings plc Investec plc Lloyds Banking Group plc Reckitt Benckiser Group plc Royal Dutch Shell plc B Shares Soco International plc St. James's Place plc Standard Chartered plc Standard Life plc Thomas Cook Group plc TUI Travel plc Unilever plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $8,735,492) EXCHANGE-TRADED FUNDS — 2.5% iShares MSCI EAFE Index Fund iShares MSCI Japan Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $245,416) RIGHTS † UNITED KINGDOM † Soco International plc (Cost $—) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $8,980,908) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials % Consumer Discretionary % Industrials % Consumer Staples % Health Care % Materials % Energy % Telecommunication Services % Utilities % Information Technology % Exchange-Traded Funds % Other Assets and Liabilities % Notes to Schedule of Investments CVA- Certificaten Van Aandelen † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — — Exchange-Traded Funds — — Rights — — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT Core Equity Plus Fund September 30, 2013 NT Core Equity Plus - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 128.8% AEROSPACE AND DEFENSE — 6.7% Alliant Techsystems, Inc. Boeing Co. (The) Esterline Technologies Corp. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. AIRLINES — 0.5% Allegiant Travel Co. AUTO COMPONENTS — 1.0% BorgWarner, Inc. Gentex Corp. BEVERAGES — 0.5% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 3.1% Amgen, Inc. Biogen Idec, Inc. Celgene Corp. Cubist Pharmaceuticals, Inc. Gilead Sciences, Inc. Myriad Genetics, Inc. United Therapeutics Corp. Vertex Pharmaceuticals, Inc. CAPITAL MARKETS — 3.1% Evercore Partners, Inc., Class A Federated Investors, Inc., Class B Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc. SEI Investments Co. T. Rowe Price Group, Inc. CHEMICALS — 4.9% Dow Chemical Co. (The) LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. Potash Corp. of Saskatchewan, Inc. PPG Industries, Inc. Valspar Corp. (The) COMMERCIAL BANKS — 0.7% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 1.3% Deluxe Corp. RR Donnelley & Sons Co. COMMUNICATIONS EQUIPMENT — 3.8% ARRIS Group, Inc. BlackBerry Ltd. Brocade Communications Systems, Inc. Cisco Systems, Inc. InterDigital, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.6% Apple, Inc. EMC Corp. Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSTRUCTION AND ENGINEERING — 0.5% AECOM Technology Corp. CONSUMER FINANCE — 1.4% American Express Co. Cash America International, Inc. Credit Acceptance Corp. CONTAINERS AND PACKAGING — 3.2% Avery Dennison Corp. Greif, Inc., Class A Owens-Illinois, Inc. Packaging Corp. of America Silgan Holdings, Inc. Sonoco Products Co. DIVERSIFIED CONSUMER SERVICES — 0.5% Outerwall, Inc. DIVERSIFIED FINANCIAL SERVICES — 4.6% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 3.8% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Vonage Holdings Corp. ELECTRIC UTILITIES — 1.0% Edison International Pinnacle West Capital Corp. ELECTRICAL EQUIPMENT — 3.0% Emerson Electric Co. EnerSys Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.1% Itron, Inc. TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 2.5% Ensco plc, Class A Helmerich & Payne, Inc. Nabors Industries Ltd. RPC, Inc. FOOD AND STAPLES RETAILING — 3.0% CVS Caremark Corp. Kroger Co. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.6% Archer-Daniels-Midland Co. General Mills, Inc. Pilgrim's Pride Corp. Tyson Foods, Inc., Class A GAS UTILITIES — 0.7% UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.7% Abbott Laboratories Becton Dickinson and Co. Boston Scientific Corp. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. HOTELS, RESTAURANTS AND LEISURE — 2.5% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.5% Newell Rubbermaid, Inc. PulteGroup, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.2% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — 0.8% AES Corp. (The) INDUSTRIAL CONGLOMERATES — 2.0% 3M Co. Danaher Corp. General Electric Co. INSURANCE — 5.8% Aflac, Inc. American International Group, Inc. Amtrust Financial Services, Inc. First American Financial Corp. MetLife, Inc. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. Torchmark Corp. Travelers Cos., Inc. (The) XL Group plc INTERNET AND CATALOG RETAIL — 1.4% Expedia, Inc. HomeAway, Inc. INTERNET SOFTWARE AND SERVICES — 2.4% Google, Inc., Class A United Online, Inc. IT SERVICES — 2.2% Accenture plc, Class A CoreLogic, Inc. International Business Machines Corp. Leidos Holdings, Inc. Science Applications International Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.5% Hasbro, Inc. Mattel, Inc. MACHINERY — 3.8% Actuant Corp., Class A AGCO Corp. Crane Co. Dover Corp. Oshkosh Corp. Snap-On, Inc. Valmont Industries, Inc. WABCO Holdings, Inc. MEDIA — 2.2% Comcast Corp., Class A Gannett Co., Inc. Scholastic Corp. Time Warner, Inc. METALS AND MINING — 0.5% Worthington Industries, Inc. MULTI-UTILITIES — 0.3% CenterPoint Energy, Inc. MULTILINE RETAIL — 1.3% Dillard's, Inc., Class A Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 8.2% Chevron Corp. ConocoPhillips Delek US Holdings, Inc. Exxon Mobil Corp. Gran Tierra Energy, Inc. HollyFrontier Corp. Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. Western Refining, Inc. PERSONAL PRODUCTS — 0.7% Avon Products, Inc. PHARMACEUTICALS — 8.4% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. ROAD AND RAIL — 0.1% Swift Transportation Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.4% Applied Materials, Inc. Broadcom Corp., Class A First Solar, Inc. Intel Corp. KLA-Tencor Corp. NVIDIA Corp. SOFTWARE — 6.2% Activision Blizzard, Inc. CA, Inc. Intuit, Inc. Mentor Graphics Corp. Microsoft Corp. Oracle Corp. Symantec Corp. SPECIALTY RETAIL — 5.9% Abercrombie & Fitch Co., Class A American Eagle Outfitters, Inc. Best Buy Co., Inc. Buckle, Inc. (The) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.2% Hanesbrands, Inc. Iconix Brand Group, Inc. THRIFTS AND MORTGAGE FINANCE — 0.9% Ocwen Financial Corp. TRADING COMPANIES AND DISTRIBUTORS — 0.6% MRC Global, Inc. TOTAL COMMON STOCKS (Cost $315,315,984) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $541,953), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $531,530) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $649,437), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $637,835) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $650,684), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $637,836) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,811,185) TOTAL INVESTMENT SECURITIES BEFORE SECURITIES SOLD SHORT — 129.8% (Cost $318,127,169) COMMON STOCKS SOLD SHORT — (29.9)% AEROSPACE AND DEFENSE — (1.6)% DigitalGlobe, Inc. ) ) Hexcel Corp. ) ) TransDigm Group, Inc. ) ) ) AIR FREIGHT AND LOGISTICS — (0.6)% UTi Worldwide, Inc. ) ) BIOTECHNOLOGY — (0.7)% Ariad Pharmaceuticals, Inc. ) ) Medivation, Inc. ) ) Theravance, Inc. ) ) ) BUILDING PRODUCTS — (0.4)% Armstrong World Industries, Inc. ) ) CAPITAL MARKETS — (0.5)% Cohen & Steers, Inc. ) ) Stifel Financial Corp. ) ) ) CHEMICALS — (0.7)% Tronox Ltd., Class A ) ) COMMERCIAL BANKS — (0.3)% Investors Bancorp, Inc. ) ) Trustmark Corp. ) ) ) COMMERCIAL SERVICES AND SUPPLIES — (0.8)% Clean Harbors, Inc. ) ) Iron Mountain, Inc. ) ) ) COMMUNICATIONS EQUIPMENT — (0.2)% EchoStar Corp. Class A ) ) COMPUTERS AND PERIPHERALS — (1.0)% NCR Corp. ) ) Stratasys Ltd. ) ) ) CONSTRUCTION MATERIALS — (0.5)% Eagle Materials, Inc. ) ) CONTAINERS AND PACKAGING — (0.5)% MeadWestvaco Corp. ) ) ELECTRIC UTILITIES — (0.4)% Pepco Holdings, Inc. ) ) ELECTRICAL EQUIPMENT — (0.8)% Franklin Electric Co., Inc. ) ) ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — (0.1)% Belden, Inc. ) ) ENERGY EQUIPMENT AND SERVICES — (0.6)% Dresser-Rand Group, Inc. ) ) Hornbeck Offshore Services, Inc. ) ) SEACOR Holdings, Inc. ) ) ) FOOD PRODUCTS — (1.1)% Hain Celestial Group, Inc. (The) ) ) Snyders-Lance, Inc. ) ) ) GAS UTILITIES — (0.9)% New Jersey Resources Corp. ) ) ONEOK, Inc. ) ) South Jersey Industries, Inc. ) ) ) HEALTH CARE EQUIPMENT AND SUPPLIES — (0.7)% Haemonetics Corp. ) ) Hologic, Inc. ) ) ) HEALTH CARE PROVIDERS AND SERVICES — (0.1)% Air Methods Corp. ) ) HOTELS, RESTAURANTS AND LEISURE — (0.5)% BJ's Restaurants, Inc. ) ) Penn National Gaming, Inc. ) ) ) HOUSEHOLD DURABLES — (2.6)% DR Horton, Inc. ) ) Lennar Corp., Class A ) ) NVR, Inc. ) ) Ryland Group, Inc. ) ) Standard Pacific Corp. ) ) Tempur Sealy International, Inc. ) ) Toll Brothers, Inc. ) ) ) INDEPENDENT POWER PRODUCERS AND ENERGY TRADERS — (0.7)% NRG Energy, Inc. ) ) INSURANCE — (0.5)% RLI Corp. ) ) INTERNET SOFTWARE AND SERVICES — (0.8)% Equinix, Inc. ) ) IT SERVICES — (0.2)% Convergys Corp. ) ) Genpact Ltd. ) ) ) MACHINERY — (0.6)% Pentair Ltd. ) ) MEDIA — (0.8)% Loral Space & Communications, Inc. ) ) METALS AND MINING — (2.1)% Allied Nevada Gold Corp. ) ) AuRico Gold, Inc. ) ) Hecla Mining Co. ) ) New Gold, Inc. ) ) Royal Gold, Inc. ) ) Silver Standard Resources, Inc. ) ) Stillwater Mining Co. ) ) Tahoe Resources, Inc. ) ) ) MULTILINE RETAIL — (0.1)% J.C. Penney Co., Inc. ) ) OIL, GAS AND CONSUMABLE FUELS — (2.1)% Approach Resources, Inc. ) ) Bill Barrett Corp. ) ) Cheniere Energy, Inc. ) ) Consol Energy, Inc. ) ) Kodiak Oil & Gas Corp. ) ) SM Energy Co. ) ) ) PHARMACEUTICALS — (0.1)% ViroPharma, Inc. ) ) REAL ESTATE INVESTMENT TRUSTS (REITs) — (0.2)% American Realty Capital Properties, Inc. ) ) Weingarten Realty Investors ) ) ) REAL ESTATE MANAGEMENT AND DEVELOPMENT — (1.4)% Brookfield Office Properties, Inc. ) ) Forest City Enterprises, Inc., Class A ) ) ) ROAD AND RAIL — (0.8)% Genesee & Wyoming, Inc., Class A ) ) Kansas City Southern ) ) ) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — (0.8)% SunEdison, Inc. ) ) SOFTWARE — (0.3)% Solera Holdings, Inc. ) ) SPECIALTY RETAIL — (1.0)% CarMax, Inc. ) ) Conn's, Inc. ) ) ) TEXTILES, APPAREL AND LUXURY GOODS — (0.2)% PVH Corp. ) ) THRIFTS AND MORTGAGE FINANCE — (0.1)% Capitol Federal Financial, Inc. ) ) TRADING COMPANIES AND DISTRIBUTORS — (1.5)% Air Lease Corp. ) ) Textainer Group Holdings Ltd. ) ) ) TOTAL COMMON STOCKS SOLD SHORT — (29.9)% (Proceeds $80,718,785) ) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Security, or a portion thereof, has been pledged at the custodian bank or with a broker for collateral requirements on securities sold short. At the period end, the aggregate value of securities pledged was $249,250,616. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — Securities Sold Short Total Value of Common Stocks Sold Short — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ Net tax appreciation (depreciation) on securities sold short $ Net tax appreciation (depreciation) $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT Equity Growth Fund September 30, 2013 NT Equity Growth - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.8% AEROSPACE AND DEFENSE — 5.2% Alliant Techsystems, Inc. Boeing Co. (The) Exelis Inc. General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES — 0.1% Allegiant Travel Co. BEVERAGES — 1.4% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 2.6% Amgen, Inc. Biogen Idec, Inc. Celgene Corp. Myriad Genetics, Inc. United Therapeutics Corp. CAPITAL MARKETS — 0.5% Federated Investors, Inc., Class B Goldman Sachs Group, Inc. (The) CHEMICALS — 3.2% Dow Chemical Co. (The) LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 1.5% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.2% Deluxe Corp. COMMUNICATIONS EQUIPMENT — 2.9% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 5.8% Apple, Inc. EMC Corp. Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 1.2% American Express Co. Cash America International, Inc. CONTAINERS AND PACKAGING — 1.4% Owens-Illinois, Inc. Packaging Corp. of America Silgan Holdings, Inc. Sonoco Products Co. DIVERSIFIED CONSUMER SERVICES — 0.2% Outerwall, Inc. DIVERSIFIED FINANCIAL SERVICES — 4.2% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 4.3% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.8% Edison International ELECTRICAL EQUIPMENT — 2.1% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 1.4% Ensco plc, Class A Helmerich & Payne, Inc. Nabors Industries Ltd. RPC, Inc. FOOD AND STAPLES RETAILING — 2.3% Kroger Co. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.7% Archer-Daniels-Midland Co. General Mills, Inc. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 4.5% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.7% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 1.2% Newell Rubbermaid, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.3% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.9% Danaher Corp. General Electric Co. INSURANCE — 5.6% Aflac, Inc. American International Group, Inc. Amtrust Financial Services, Inc. Arch Capital Group Ltd. First American Financial Corp. MetLife, Inc. Old Republic International Corp. Protective Life Corp. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. StanCorp Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.5% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 2.3% Google, Inc., Class A IT SERVICES — 2.7% Accenture plc, Class A International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.1% Hasbro, Inc. Mattel, Inc. MACHINERY — 0.4% Crane Co. Snap-On, Inc. MEDIA — 1.2% Time Warner, Inc. MULTILINE RETAIL — 1.2% Dillard's, Inc., Class A Target Corp. OIL, GAS AND CONSUMABLE FUELS — 6.6% Anadarko Petroleum Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Gran Tierra Energy, Inc. HollyFrontier Corp. Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. Western Refining, Inc. PHARMACEUTICALS — 8.2% AbbVie, Inc. Allergan, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Questcor Pharmaceuticals, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.7% Broadcom Corp., Class A Intel Corp. Texas Instruments, Inc. SOFTWARE — 5.1% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 4.8% Buckle, Inc. (The) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.4% Hanesbrands, Inc. Ralph Lauren Corp. THRIFTS AND MORTGAGE FINANCE — 0.7% Ocwen Financial Corp. TOTAL COMMON STOCKS (Cost $703,123,240) TEMPORARY CASH INVESTMENTS — 1.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $2,023,044), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $1,984,136) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $2,424,268), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $2,380,962) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $2,428,922), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $2,380,962) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $10,413,182) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $713,536,422) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT Small Company Fund September 30, 2013 NT Small Company - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.3% AEROSPACE AND DEFENSE — 1.4% AAR Corp. Alliant Techsystems, Inc. Esterline Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.1% Park-Ohio Holdings Corp. AIRLINES — 2.1% Alaska Air Group, Inc. Allegiant Travel Co. Republic Airways Holdings, Inc. Skywest, Inc. AUTO COMPONENTS — 1.3% Dana Holding Corp. Gentherm, Inc. Stoneridge, Inc. Tenneco, Inc. BIOTECHNOLOGY — 2.0% Alkermes plc Arena Pharmaceuticals, Inc. Cubist Pharmaceuticals, Inc. Cytokinetics, Inc. PDL BioPharma, Inc. BUILDING PRODUCTS — 0.2% Gibraltar Industries, Inc. Insteel Industries, Inc. PGT, Inc. CAPITAL MARKETS — 3.8% Calamos Asset Management, Inc., Class A Cowen Group, Inc. Class A Diamond Hill Investment Group, Inc. Evercore Partners, Inc., Class A FBR & Co. FXCM, Inc., Class A Investment Technology Group, Inc. Janus Capital Group, Inc. Manning & Napier, Inc. Pzena Investment Management, Inc., Class A WisdomTree Investments, Inc. CHEMICALS — 0.7% American Pacific Corp. FutureFuel Corp. Quaker Chemical Corp. COMMERCIAL BANKS — 4.4% Cathay General Bancorp. CVB Financial Corp. First Interstate Bancsystem, Inc. Hancock Holding Co. Home Bancshares, Inc. OFG Bancorp PacWest Bancorp PrivateBancorp, Inc. Renasant Corp. S&T Bancorp, Inc. Trico Bancshares United Community Banks, Inc. Washington Banking Co. Wintrust Financial Corp. COMMERCIAL SERVICES AND SUPPLIES — 4.1% Ceco Environmental Corp. Cenveo, Inc. Consolidated Graphics, Inc. Deluxe Corp. Ennis, Inc. Herman Miller, Inc. Intersections, Inc. Kimball International, Inc. Class B Mine Safety Appliances Co. Quad/Graphics, Inc. Steelcase, Inc., Class A United Stationers, Inc. Viad Corp. West Corp. COMMUNICATIONS EQUIPMENT — 2.1% ARRIS Group, Inc. Brocade Communications Systems, Inc. Ciena Corp. Harmonic, Inc. InterDigital, Inc. Plantronics, Inc. COMPUTERS AND PERIPHERALS — 0.6% Electronics for Imaging, Inc. Hutchinson Technology, Inc. Silicon Graphics International Corp. CONSTRUCTION MATERIALS — 0.4% Headwaters, Inc. CONSUMER FINANCE — 1.4% Cash America International, Inc. Credit Acceptance Corp. DFC Global Corp. Portfolio Recovery Associates, Inc. World Acceptance Corp. CONTAINERS AND PACKAGING — 0.5% Berry Plastics Group, Inc. Graphic Packaging Holding Co. Myers Industries, Inc. DIVERSIFIED CONSUMER SERVICES — 1.0% Ascent Capital Group, Inc. Class A K12, Inc. Outerwall, Inc. Strayer Education, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.9% Interactive Brokers Group, Inc., Class A PHH Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% Atlantic Tele-Network, Inc. Cbeyond, Inc. IDT Corp., Class B Inteliquent, Inc. magicJack VocalTec Ltd. Premiere Global Services, Inc. Vonage Holdings Corp. ELECTRIC UTILITIES — 0.4% Otter Tail Corp. UNS Energy Corp. ELECTRICAL EQUIPMENT — 0.8% Coleman Cable, Inc. EnerSys Generac Holdings, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 3.0% Agilysys, Inc. Audience, Inc. Benchmark Electronics, Inc. Checkpoint Systems, Inc. GSI Group, Inc. Insight Enterprises, Inc. Itron, Inc. Littelfuse, Inc. PC Connection, Inc. Plexus Corp. Sanmina Corp. SYNNEX Corp. Tech Data Corp. ENERGY EQUIPMENT AND SERVICES — 0.6% Dawson Geophysical Co. Exterran Holdings, Inc. Parker Drilling Co. TGC Industries, Inc. FOOD AND STAPLES RETAILING — 1.2% Andersons, Inc. (The) Pantry, Inc. (The) Rite Aid Corp. Roundy's, Inc. FOOD PRODUCTS — 1.5% Chiquita Brands International, Inc. Omega Protein Corp. Pilgrim's Pride Corp. Sanderson Farms, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Anika Therapeutics, Inc. CONMED Corp. Cyberonics, Inc. Greatbatch, Inc. HeartWare International, Inc. Hill-Rom Holdings, Inc. Medical Action Industries, Inc. NuVasive, Inc. PhotoMedex, Inc. Quidel Corp. Symmetry Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.7% Addus HomeCare Corp. AMN Healthcare Services, Inc. Amsurg Corp. Bio-Reference Labs, Inc. Chemed Corp. Gentiva Health Services, Inc. LHC Group, Inc. Owens & Minor, Inc. PharMerica Corp. Providence Service Corp. (The) Skilled Healthcare Group, Inc. Class A HEALTH CARE TECHNOLOGY — 0.7% MedAssets, Inc. Omnicell, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.1% CEC Entertainment, Inc. Cracker Barrel Old Country Store, Inc. Interval Leisure Group, Inc. Jack in the Box, Inc. Jamba, Inc. Marriott Vacations Worldwide Corp. Monarch Casino & Resort, Inc. Ruth's Hospitality Group, Inc. Town Sports International Holdings, Inc. HOUSEHOLD DURABLES — 1.0% CSS Industries, Inc. iRobot Corp. Libbey, Inc. Skullcandy, Inc. HOUSEHOLD PRODUCTS — 0.1% Orchids Paper Products Co. INSURANCE — 4.8% American Equity Investment Life Holding Co. AMERISAFE, Inc. Amtrust Financial Services, Inc. CNO Financial Group, Inc. FBL Financial Group, Inc., Class A First American Financial Corp. HCI Group, Inc. Infinity Property & Casualty Corp. Maiden Holdings Ltd. OneBeacon Insurance Group Ltd. Class A Stewart Information Services Corp. United Fire Group, Inc. Universal Insurance Holdings, Inc. INTERNET AND CATALOG RETAIL — 2.1% HSN, Inc. Nutrisystem, Inc. Orbitz Worldwide, Inc. Overstock.com, Inc. PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 2.2% Carbonite, Inc. comScore, Inc. CoStar Group, Inc. Demand Media, Inc. IAC/InterActiveCorp United Online, Inc. ValueClick, Inc. XO Group, Inc. IT SERVICES — 3.0% CACI International, Inc., Class A CSG Systems International, Inc. Euronet Worldwide, Inc. Global Cash Access Holdings, Inc. Heartland Payment Systems, Inc. MoneyGram International, Inc. PRGX Global, Inc. Unisys Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.2% Arctic Cat, Inc. LeapFrog Enterprises, Inc. Smith & Wesson Holding Corp. Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.7% Albany Molecular Research, Inc. Charles River Laboratories International, Inc. PAREXEL International Corp. MACHINERY — 3.9% Actuant Corp., Class A CIRCOR International, Inc. Columbus McKinnon Corp. Hyster-Yale Materials Handling, Inc. Kadant, Inc. Kaydon Corp. Lindsay Corp. Lydall, Inc. Mueller Water Products, Inc. Class A Rexnord Corp. WABCO Holdings, Inc. Xerium Technologies, Inc. MARINE — 0.6% International Shipholding Corp. Matson, Inc. MEDIA — 2.3% Cumulus Media, Inc. Class A Digital Generation, Inc. E.W. Scripps Co. (The), Class A Entercom Communications Corp., Class A Harte-Hanks, Inc. Journal Communications, Inc., Class A MDC Partners, Inc., Class A Meredith Corp. ReachLocal, Inc. Scholastic Corp. Valassis Communications, Inc. METALS AND MINING — 0.8% Gold Resource Corp. Handy & Harman Ltd. Olympic Steel, Inc. Worthington Industries, Inc. MULTILINE RETAIL — 0.2% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 2.4% Alon USA Energy, Inc. CVR Energy, Inc. Delek US Holdings, Inc. Equal Energy Ltd. EXCO Resources, Inc. Knightsbridge Tankers Ltd. REX American Resources Corp. Warren Resources, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.5% Louisiana-Pacific Corp. Resolute Forest Products Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS — 1.3% Medifast, Inc. Prestige Brands Holdings, Inc. USANA Health Sciences, Inc. PHARMACEUTICALS — 1.6% Lannett Co., Inc. Questcor Pharmaceuticals, Inc. Santarus, Inc. SciClone Pharmaceuticals, Inc. PROFESSIONAL SERVICES — 3.1% Barrett Business Services, Inc. FTI Consulting, Inc. Huron Consulting Group, Inc. ICF International, Inc. Kforce, Inc. Navigant Consulting, Inc. RPX Corp. VSE Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.8% Alexander's, Inc. Ashford Hospitality Trust, Inc. Cousins Properties, Inc. EastGroup Properties, Inc. First Industrial Realty Trust, Inc. Geo Group, Inc. (The) Gramercy Property Trust, Inc. iStar Financial, Inc. New Residential Investment Corp. Pennsylvania Real Estate Investment Trust Potlatch Corp. PS Business Parks, Inc. RLJ Lodging Trust Spirit Realty Capital, Inc. Sunstone Hotel Investors, Inc. ROAD AND RAIL — 0.6% Swift Transportation Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 5.2% Advanced Energy Industries, Inc. Applied Micro Circuits Corp. Cabot Microelectronics Corp. Cirrus Logic, Inc. Exar Corp. First Solar, Inc. International Rectifier Corp. Kulicke & Soffa Industries, Inc. LSI Corp. MaxLinear, Inc., Class A Microsemi Corp. PLX Technology, Inc. PMC - Sierra, Inc. Semtech Corp. Synaptics, Inc. SOFTWARE — 4.3% Advent Software, Inc. Aspen Technology, Inc. Cadence Design Systems, Inc. Comverse, Inc. Manhattan Associates, Inc. Mentor Graphics Corp. NetScout Systems, Inc. Pegasystems, Inc. PTC, Inc. Rosetta Stone, Inc. SS&C Technologies Holdings, Inc. TeleNav, Inc. SPECIALTY RETAIL — 2.9% Big 5 Sporting Goods Corp. Brown Shoe Co., Inc. Buckle, Inc. (The) Childrens Place Retail Stores, Inc. (The) Destination Maternity Corp. Five Below, Inc. GameStop Corp., Class A TEXTILES, APPAREL AND LUXURY GOODS — 1.1% Columbia Sportswear Co. Culp, Inc. Iconix Brand Group, Inc. RG Barry Corp. Unifi, Inc. THRIFTS AND MORTGAGE FINANCE — 0.7% Flagstar Bancorp, Inc. Ocwen Financial Corp. TRADING COMPANIES AND DISTRIBUTORS † Edgen Group, Inc. WATER UTILITIES — 0.2% American States Water Co. WIRELESS TELECOMMUNICATION SERVICES — 0.2% NTELOS Holdings Corp. USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $227,021,114) TEMPORARY CASH INVESTMENTS — 1.0% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $549,286), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $538,721) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $658,224), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $646,466) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $659,487), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $646,465) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,827,330) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $229,848,444) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Small Company Fund September 30, 2013 Small Company - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.9% AEROSPACE AND DEFENSE — 1.4% AAR Corp. Alliant Techsystems, Inc. Esterline Technologies Corp. AIR FREIGHT AND LOGISTICS — 0.1% Park-Ohio Holdings Corp. AIRLINES — 2.1% Alaska Air Group, Inc. Allegiant Travel Co. Republic Airways Holdings, Inc. Skywest, Inc. AUTO COMPONENTS — 1.3% Dana Holding Corp. Gentherm, Inc. Stoneridge, Inc. Tenneco, Inc. BIOTECHNOLOGY — 2.0% Alkermes plc Arena Pharmaceuticals, Inc. Cubist Pharmaceuticals, Inc. Cytokinetics, Inc. PDL BioPharma, Inc. BUILDING PRODUCTS — 0.1% Gibraltar Industries, Inc. Insteel Industries, Inc. PGT, Inc. CAPITAL MARKETS — 3.8% Calamos Asset Management, Inc., Class A Cowen Group, Inc. Class A Diamond Hill Investment Group, Inc. Evercore Partners, Inc., Class A FBR & Co. FXCM, Inc., Class A Investment Technology Group, Inc. Janus Capital Group, Inc. Manning & Napier, Inc. Pzena Investment Management, Inc., Class A WisdomTree Investments, Inc. CHEMICALS — 0.7% American Pacific Corp. FutureFuel Corp. Quaker Chemical Corp. COMMERCIAL BANKS — 4.4% Cathay General Bancorp. CVB Financial Corp. First Interstate Bancsystem, Inc. Hancock Holding Co. Home Bancshares, Inc. OFG Bancorp PacWest Bancorp. PrivateBancorp, Inc. Renasant Corp. S&T Bancorp, Inc. Trico Bancshares United Community Banks, Inc. Washington Banking Co. Wintrust Financial Corp. COMMERCIAL SERVICES AND SUPPLIES — 4.0% Ceco Environmental Corp. Cenveo, Inc. Consolidated Graphics, Inc. Deluxe Corp. Ennis, Inc. Herman Miller, Inc. Intersections, Inc. Kimball International, Inc. Class B Mine Safety Appliances Co. Quad/Graphics, Inc. Steelcase, Inc., Class A United Stationers, Inc. Viad Corp. West Corp. COMMUNICATIONS EQUIPMENT — 2.1% ARRIS Group, Inc. Brocade Communications Systems, Inc. Ciena Corp. Harmonic, Inc. InterDigital, Inc. Plantronics, Inc. COMPUTERS AND PERIPHERALS — 0.6% Electronics for Imaging, Inc. Hutchinson Technology, Inc. Silicon Graphics International Corp. CONSTRUCTION MATERIALS — 0.4% Headwaters, Inc. CONSUMER FINANCE — 1.4% Cash America International, Inc. Credit Acceptance Corp. DFC Global Corp. Portfolio Recovery Associates, Inc. World Acceptance Corp. CONTAINERS AND PACKAGING — 0.5% Berry Plastics Group, Inc. Graphic Packaging Holding Co. Myers Industries, Inc. DIVERSIFIED CONSUMER SERVICES — 1.0% Ascent Capital Group, Inc. Class A K12, Inc. Outerwall, Inc. Strayer Education, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.9% Interactive Brokers Group, Inc., Class A PHH Corp. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.8% Atlantic Tele-Network, Inc. Cbeyond, Inc. IDT Corp., Class B Inteliquent, Inc. magicJack VocalTec Ltd. Premiere Global Services, Inc. Vonage Holdings Corp. ELECTRIC UTILITIES — 0.4% Otter Tail Corp. UNS Energy Corp. ELECTRICAL EQUIPMENT — 0.8% Coleman Cable, Inc. EnerSys Generac Holdings, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 3.0% Agilysys, Inc. Audience, Inc. Benchmark Electronics, Inc. Checkpoint Systems, Inc. GSI Group, Inc. Insight Enterprises, Inc. Itron, Inc. Littelfuse, Inc. PC Connection, Inc. Plexus Corp. Sanmina Corp. SYNNEX Corp. Tech Data Corp. ENERGY EQUIPMENT AND SERVICES — 0.6% Dawson Geophysical Co. Exterran Holdings, Inc. Parker Drilling Co. TGC Industries, Inc. FOOD AND STAPLES RETAILING — 1.2% Andersons, Inc. (The) Pantry, Inc. (The) Rite Aid Corp. Roundy's, Inc. FOOD PRODUCTS — 1.4% Chiquita Brands International, Inc. Omega Protein Corp. Pilgrim's Pride Corp. Sanderson Farms, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Anika Therapeutics, Inc. CONMED Corp. Cyberonics, Inc. Greatbatch, Inc. HeartWare International, Inc. Hill-Rom Holdings, Inc. Medical Action Industries, Inc. NuVasive, Inc. PhotoMedex, Inc. Quidel Corp. Symmetry Medical, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.7% Addus HomeCare Corp. AMN Healthcare Services, Inc. Amsurg Corp. Bio-Reference Labs, Inc. Chemed Corp. Gentiva Health Services, Inc. LHC Group, Inc. Owens & Minor, Inc. PharMerica Corp. Providence Service Corp. (The) Skilled Healthcare Group, Inc. Class A HEALTH CARE TECHNOLOGY — 0.7% MedAssets, Inc. Omnicell, Inc. HOTELS, RESTAURANTS AND LEISURE — 3.1% CEC Entertainment, Inc. Cracker Barrel Old Country Store, Inc. Interval Leisure Group, Inc. Jack in the Box, Inc. Jamba, Inc. Marriott Vacations Worldwide Corp. Monarch Casino & Resort, Inc. Ruth's Hospitality Group, Inc. Town Sports International Holdings, Inc. HOUSEHOLD DURABLES — 1.0% CSS Industries, Inc. iRobot Corp. Libbey, Inc. Skullcandy, Inc. HOUSEHOLD PRODUCTS — 0.1% Orchids Paper Products Co. INSURANCE — 4.7% American Equity Investment Life Holding Co. AMERISAFE, Inc. Amtrust Financial Services, Inc. CNO Financial Group, Inc. FBL Financial Group, Inc., Class A First American Financial Corp. HCI Group, Inc. Infinity Property & Casualty Corp. Maiden Holdings Ltd. OneBeacon Insurance Group Ltd. Class A Stewart Information Services Corp. United Fire Group, Inc. Universal Insurance Holdings, Inc. INTERNET AND CATALOG RETAIL — 2.1% HSN, Inc. Nutrisystem, Inc. Orbitz Worldwide, Inc. Overstock.com, Inc. PetMed Express, Inc. INTERNET SOFTWARE AND SERVICES — 2.2% Carbonite, Inc. comScore, Inc. CoStar Group, Inc. Demand Media, Inc. IAC/InterActiveCorp United Online, Inc. ValueClick, Inc. XO Group, Inc. IT SERVICES — 3.0% CACI International, Inc., Class A CSG Systems International, Inc. Euronet Worldwide, Inc. Global Cash Access Holdings, Inc. Heartland Payment Systems, Inc. MoneyGram International, Inc. PRGX Global, Inc. Unisys Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.2% Arctic Cat, Inc. LeapFrog Enterprises, Inc. Smith & Wesson Holding Corp. Sturm Ruger & Co., Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.8% Albany Molecular Research, Inc. Charles River Laboratories International, Inc. PAREXEL International Corp. MACHINERY — 3.9% Actuant Corp., Class A CIRCOR International, Inc. Columbus McKinnon Corp. Hyster-Yale Materials Handling, Inc. Kadant, Inc. Kaydon Corp. Lindsay Corp. Lydall, Inc. Mueller Water Products, Inc. Class A Rexnord Corp. WABCO Holdings, Inc. Xerium Technologies, Inc. MARINE — 0.6% International Shipholding Corp. Matson, Inc. MEDIA — 2.3% Cumulus Media, Inc. Class A Digital Generation, Inc. E.W. Scripps Co. (The), Class A Entercom Communications Corp., Class A Harte-Hanks, Inc. Journal Communications, Inc., Class A MDC Partners, Inc., Class A Meredith Corp. ReachLocal, Inc. Scholastic Corp. Valassis Communications, Inc. METALS AND MINING — 0.8% Gold Resource Corp. Handy & Harman Ltd. Olympic Steel, Inc. Worthington Industries, Inc. MULTILINE RETAIL — 0.2% Dillard's, Inc., Class A OIL, GAS AND CONSUMABLE FUELS — 2.4% Alon USA Energy, Inc. CVR Energy, Inc. Delek US Holdings, Inc. Equal Energy Ltd. EXCO Resources, Inc. Knightsbridge Tankers Ltd. REX American Resources Corp. Warren Resources, Inc. Western Refining, Inc. PAPER AND FOREST PRODUCTS — 1.5% Louisiana-Pacific Corp. Resolute Forest Products Schweitzer-Mauduit International, Inc. PERSONAL PRODUCTS — 1.3% Medifast, Inc. Prestige Brands Holdings, Inc. USANA Health Sciences, Inc. PHARMACEUTICALS — 1.6% Lannett Co., Inc. Questcor Pharmaceuticals, Inc. Santarus, Inc. SciClone Pharmaceuticals, Inc. PROFESSIONAL SERVICES — 3.0% Barrett Business Services, Inc. FTI Consulting, Inc. Huron Consulting Group, Inc. ICF International, Inc. Kforce, Inc. Navigant Consulting, Inc. RPX Corp. VSE Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.8% Alexander's, Inc. Ashford Hospitality Trust, Inc. Cousins Properties, Inc. EastGroup Properties, Inc. First Industrial Realty Trust, Inc. Geo Group, Inc. (The) Gramercy Property Trust, Inc. iStar Financial, Inc. New Residential Investment Corp. Pennsylvania Real Estate Investment Trust Potlatch Corp. PS Business Parks, Inc. RLJ Lodging Trust Spirit Realty Capital, Inc. Sunstone Hotel Investors, Inc. ROAD AND RAIL — 0.6% Swift Transportation Co. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 5.2% Advanced Energy Industries, Inc. Applied Micro Circuits Corp. Cabot Microelectronics Corp. Cirrus Logic, Inc. Exar Corp. First Solar, Inc. International Rectifier Corp. Kulicke & Soffa Industries, Inc. LSI Corp. MaxLinear, Inc., Class A Microsemi Corp. PLX Technology, Inc. PMC - Sierra, Inc. Semtech Corp. Synaptics, Inc. SOFTWARE — 4.3% Advent Software, Inc. Aspen Technology, Inc. Cadence Design Systems, Inc. Comverse, Inc. Manhattan Associates, Inc. Mentor Graphics Corp. NetScout Systems, Inc. Pegasystems, Inc. PTC, Inc. Rosetta Stone, Inc. SS&C Technologies Holdings, Inc. TeleNav, Inc. SPECIALTY RETAIL — 2.9% Big 5 Sporting Goods Corp. Brown Shoe Co., Inc. Buckle, Inc. (The) Childrens Place Retail Stores, Inc. (The) Destination Maternity Corp. Five Below, Inc. GameStop Corp., Class A TEXTILES, APPAREL AND LUXURY GOODS — 1.1% Columbia Sportswear Co. Culp, Inc. Iconix Brand Group, Inc. RG Barry Corp. Unifi, Inc. THRIFTS AND MORTGAGE FINANCE — 0.7% Flagstar Bancorp, Inc. Ocwen Financial Corp. TRADING COMPANIES AND DISTRIBUTORS Edgen Group, Inc. WATER UTILITIES — 0.2% American States Water Co. WIRELESS TELECOMMUNICATION SERVICES — 0.2% NTELOS Holdings Corp. USA Mobility, Inc. TOTAL COMMON STOCKS (Cost $305,343,776) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $969,119), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $950,481) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $1,161,322), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $1,140,576) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $1,163,551), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $1,140,577) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,988,333) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $310,332,109) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Strategic Inflation Opportunities Fund September 30, 2013 Strategic Inflation Opportunities - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) U.S. TREASURY SECURITIES — 37.5% U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/16 U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16 U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/17 U.S. Treasury Inflation Indexed Notes, 2.625%, 7/15/17 U.S. Treasury Inflation Indexed Notes, 0.125%, 4/15/18 U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18 TOTAL U.S. TREASURY SECURITIES (Cost $29,551,513) COMMON STOCKS — 21.7% CHEMICALS † CF Industries Holdings, Inc. 92 Monsanto Co. CONSTRUCTION MATERIALS — 0.1% Martin Marietta Materials, Inc. Vulcan Materials Co. CONTAINERS AND PACKAGING — 0.1% Crown Holdings, Inc. MeadWestvaco Corp. Owens-Illinois, Inc. Sealed Air Corp. ENERGY EQUIPMENT AND SERVICES — 1.3% Baker Hughes, Inc. Calfrac Well Services Ltd. Ensco plc, Class A Halliburton Co. Nabors Industries Ltd. National Oilwell Varco, Inc. Noble Corp. Oceaneering International, Inc. Patterson-UTI Energy, Inc. Schlumberger Ltd. Tidewater, Inc. Weatherford International Ltd. HOTELS, RESTAURANTS AND LEISURE — 1.1% Galaxy Entertainment Group Ltd. Las Vegas Sands Corp. Sands China Ltd. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.1% Taylor Wimpey plc METALS AND MINING — 0.6% B2Gold Corp. Barrick Gold Corp. Franco-Nevada Corp. Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. New York Shares Kinross Gold Corp. New York Shares Newmont Mining Corp. Randgold Resources Ltd. ADR Royal Gold, Inc. Silver Wheaton Corp. Tahoe Resources, Inc. Teck Resources Ltd. Yamana Gold, Inc. New York Shares OIL, GAS AND CONSUMABLE FUELS — 4.6% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Cheniere Energy, Inc. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips Continental Resources, Inc. Devon Energy Corp. Encana Corp. Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Noble Energy, Inc. Occidental Petroleum Corp. Paramount Resources Ltd. A Shares Peyto Exploration & Development Corp. Phillips 66 Pioneer Natural Resources Co. Plains All American Pipeline LP Range Resources Corp. Southwestern Energy Co. Spectra Energy Corp. StealthGas, Inc. Suncor Energy, Inc. Talisman Energy, Inc., New York Shares Tourmaline Oil Corp. Ultra Petroleum Corp. Valero Energy Corp. Veresen, Inc. Whiting Petroleum Corp. Williams Cos., Inc. (The) WPX Energy, Inc. PAPER AND FOREST PRODUCTS — 0.1% Domtar Corp. International Paper Co. Louisiana-Pacific Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 8.8% Allied Properties Real Estate Investment Trust Ascendas Real Estate Investment Trust Big Yellow Group plc Corio NV Cousins Properties, Inc. CubeSmart DCT Industrial Trust, Inc. DDR Corp. Derwent London plc Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust Fibra Uno Administracion SA de CV First Industrial Realty Trust, Inc. Gecina SA GLP J-REIT Goodman Group Great Portland Estates plc Growthpoint Properties Ltd. Japan Real Estate Investment Corp. 13 Kilroy Realty Corp. Klepierre Link Real Estate Investment Trust (The) Londonmetric Property plc Macerich Co. (The) Mirvac Group Nippon Building Fund, Inc. 14 Nippon Prologis REIT, Inc. 9 Parkway Properties, Inc. ProLogis, Inc. RLJ Lodging Trust Segro plc Simon Property Group, Inc. Stockland Unibail-Rodamco SE Vornado Realty Trust Westfield Group REAL ESTATE MANAGEMENT AND DEVELOPMENT — 4.9% Ayala Land, Inc. BR Malls Participacoes SA Brookfield Asset Management, Inc. Class A Brookfield Office Properties, Inc. CapitaMalls Asia Ltd. Central Pattana PCL Cheung Kong Holdings Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. Corp. Inmobiliaria Vesta SAB de CV Country Garden Holdings Co. Countrywide plc Forest City Enterprises, Inc. Class A Global Logistic Properties Ltd. Hulic Co. Ltd. Keppel Land Ltd. Lend Lease Group Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. PT Ciputra Development Tbk Quality Houses PCL Quintain Estates & Development plc Shimao Property Holdings Ltd. Sumitomo Realty & Development Co. Ltd. Sun Hung Kai Properties Ltd. Tokyo Tatemono Co. Ltd. Unite Group plc Wharf Holdings Ltd. Wheelock & Co. Ltd. TOTAL COMMON STOCKS (Cost $15,293,832) COMMERCIAL PAPER — 20.5% Crown Point Capital Co. LLC, 0.16%, 10/4/13 Govco LLC, 0.17%, 10/25/13 Legacy Capital LLC, 0.16%, 10/4/13 Lexington Parker Capital, 0.16%, 10/4/13 Liberty Street Funding LLC, 0.16%, 10/31/13 Toyota Motor Credit Corp., 0.18%, 12/6/13 TOTAL COMMERCIAL PAPER (Cost $15,998,715) EXCHANGE-TRADED FUNDS — 8.7% iShares S&P GSCI Commodity Indexed Trust PowerShares DB Commodity Index Tracking Fund SPDR Gold Shares Sprott Physical Gold Trust TOTAL EXCHANGE-TRADED FUNDS (Cost $7,297,007) CORPORATE BONDS — 3.9% AUTO COMPONENTS — 0.1% Visteon Corp., 6.75%, 4/15/19 AUTOMOBILES — 0.2% Ford Motor Credit Co. LLC, 5.625%, 9/15/15 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Nissan Motor Acceptance Corp., 2.65%, 9/26/18 BEVERAGES † Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 CHEMICALS — 0.1% Ashland, Inc., 4.75%, 8/15/22 COMMERCIAL BANKS — 0.1% Capital One Financial Corp., 2.125%, 7/15/14 COMMUNICATIONS EQUIPMENT — 0.2% Crown Castle International Corp., 5.25%, 1/15/23 SBA Communications Corp., 5.625%, 10/1/19 CONSTRUCTION MATERIALS — 0.1% Covanta Holding Corp., 7.25%, 12/1/20 CONSUMER FINANCE — 0.1% CIT Group, Inc., 4.75%, 2/15/15 Credit Suisse (New York), 5.50%, 5/1/14 CONTAINERS AND PACKAGING — 0.1% Ardagh Packaging Finance plc, 7.375%, 10/15/17 DIVERSIFIED FINANCIAL SERVICES — 0.4% Ally Financial, Inc., 8.30%, 2/12/15 Bank of America Corp., 2.00%, 1/11/18 Citigroup, Inc., 6.00%, 12/13/13 General Electric Capital Corp., 2.25%, 11/9/15 Goldman Sachs Group, Inc. (The), 3.625%, 2/7/16 Morgan Stanley, MTN, 5.625%, 9/23/19 Union Bank N.A., 2.625%, 9/26/18 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.2% AT&T, Inc., 5.50%, 2/1/18 Cincinnati Bell, Inc., 8.25%, 10/15/17 Verizon Communications, Inc., 3.65%, 9/14/18 Windstream Corp., 7.875%, 11/1/17 FOOD PRODUCTS † Tyson Foods, Inc., 6.60%, 4/1/16 HEALTH CARE PROVIDERS AND SERVICES — 0.2% DaVita HealthCare Partners, Inc., 6.375%, 11/1/18 Express Scripts Holding Co., 3.50%, 11/15/16 Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/19 Universal Health Services, Inc., 7.125%, 6/30/16 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22 INSURANCE — 0.2% American International Group, Inc., 4.125%, 2/15/24 American International Group, Inc., MTN, 5.85%, 1/16/18 International Lease Finance Corp., 4.875%, 4/1/15 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES † Thermo Fisher Scientific, Inc., 3.20%, 3/1/16 MEDIA — 0.2% CCO Holdings LLC/CCO Holdings Capital Corp., 7.25%, 10/30/17 DISH DBS Corp., 7.00%, 10/1/13 METALS AND MINING — 0.1% Barrick Gold Corp., 2.90%, 5/30/16 Rio Tinto Finance USA plc, 1.375%, 6/17/16 MULTI-UTILITIES — 0.2% Calpine Corp., 7.25%, 10/15/17 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 OIL, GAS AND CONSUMABLE FUELS — 0.6% Alpha Natural Resources, Inc., 6.00%, 6/1/19 Anadarko Petroleum Corp., 5.95%, 9/15/16 Bill Barrett Corp., 7.00%, 10/15/22 BP Capital Markets plc, 0.70%, 11/6/15 Denbury Resources, Inc., 8.25%, 2/15/20 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 6.875%, 2/1/20 Peabody Energy Corp., 7.375%, 11/1/16 Peabody Energy Corp., 6.50%, 9/15/20 QEP Resources, Inc., 5.25%, 5/1/23 PERSONAL PRODUCTS — 0.1% Procter & Gamble Co. (The), 0.70%, 8/15/14 PHARMACEUTICALS — 0.1% Valeant Pharmaceuticals International, 6.50%, 7/15/16 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% HCP, Inc., 6.00%, 1/30/17 Reckson Operating Partnership LP, 6.00%, 3/31/16 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.1% Advanced Micro Devices, Inc., 8.125%, 12/15/17 SPECIALTY RETAIL † Home Depot, Inc. (The), 2.25%, 9/10/18 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Hanesbrands, Inc., 6.375%, 12/15/20 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Sprint Communications, 6.00%, 12/1/16 TOTAL CORPORATE BONDS (Cost $2,981,596) COLLATERALIZED MORTGAGE OBLIGATIONS — 2.8% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 2.7% ABN Amro Mortgage Corp., Series 2003-6, Class 1A4, 5.50%, 5/25/33 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Banc of America Mortgage Securities, Inc., Series 2007-1, Class 1A16, 5.625%, 3/25/37 Bear Stearns Adjustable Rate Mortgage Trust, Series 2004-12, Class 2A1, VRN, 2.85%, 10/1/13 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-1, Class A1, VRN, 2.37%, 10/1/13 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.30%, 10/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003-35, Class 1A3 SEQ, 5.00%, 9/25/18 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-4, Class A19, 5.25%, 5/25/34 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-5, Class 2A4, 5.50%, 5/25/34 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.25%, 10/1/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.66%, 10/1/13 JPMorgan Mortgage Trust, Series 2005-A6, Class 7A1, VRN, 2.69%, 10/1/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.65%, 10/1/13 Wamu Mortgage Pass-Through Certificates, Series 2003-S11, Class 3A5, 5.95%, 11/25/33 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.69%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.68%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-11, Class A9 SEQ, 6.50%, 9/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-3, Class A9 SEQ, 5.50%, 3/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-9, Class 1A9 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR15, Class A1, VRN, 2.21%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR19, Class A1, VRN, 5.39%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR2, Class 2A3, VRN, 2.64%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-10, Class 1A5, 6.00%, 7/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-11, Class A3 SEQ, 6.00%, 8/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-14, Class 2A2, 5.50%, 10/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.07%, 10/1/13 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.1% FHLMC, Series 2824, Class LB SEQ, 4.50%, 7/15/24 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $2,144,080) COMMERCIAL MORTGAGE-BACKED SECURITIES — 1.8% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 10/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 10/1/13 BB-UBS Trust, Series 2012-SHOW, Class A SEQ, 3.43%, 11/5/36 Greenwich Capital Commercial Funding Corp., Series 2004-GG1, Class B, VRN, 5.43%, 10/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 10/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 10/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 Irvine Core Office Trust, Series 2013-IRV, Class A2 SEQ, VRN, 3.28%, 10/10/13 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.71%, 10/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 10/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 10/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM, VRN, 5.26%, 10/11/13 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $1,474,001) MUNICIPAL SECURITIES — 0.9% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/19 Puerto Rico Electric Power Authority Rev., Series 2007 TT, 5.00%, 7/1/18 Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.00%, 7/1/18 Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.25%, 7/1/18 Puerto Rico Electric Power Authority Rev., Series 2012 B, 5.00%, 7/1/16 Puerto Rico GO, Series 2001 A, (Public Improvement), 5.50%, 7/1/18 Puerto Rico GO, Series 2006 B, (Public Improvement), 5.25%, 7/1/17 Puerto Rico GO, Series 2007 A, (Public Improvement), 5.50%, 7/1/18 Puerto Rico GO, Series 2008 A, 5.50%, 7/1/18 TOTAL MUNICIPAL SECURITIES (Cost $725,365) WARRANTS † METALS AND MINING † GoGold Resources, Inc. (Cost $—) — RIGHTS † REAL ESTATE MANAGEMENT AND DEVELOPMENT † New World Development Co., Ltd. (Cost $—) — TEMPORARY CASH INVESTMENTS — 2.5% SSgA U.S. Government Money Market Fund (Cost $1,975,806) TOTAL INVESTMENT SECURITIES — 100.3% (Cost $77,441,915) OTHER ASSETS AND LIABILITIES — (0.3)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) AUD USD Westpac Group 11/21/13 AUD USD Westpac Group 11/21/13 USD AUD Westpac Group 11/21/13 ) BRL USD Barclays Bank plc 11/21/13 BRL USD Barclays Bank plc 11/21/13 BRL USD Barclays Bank plc 11/21/13 CAD USD Barclays Bank plc 11/21/13 ) CAD USD Barclays Bank plc 11/21/13 ) CAD USD HSBC Holdings plc 11/21/13 USD CAD HSBC Holdings plc 11/21/13 ) CHF USD Barclays Bank plc 11/21/13 CHF USD UBS AG 11/21/13 CHF USD Westpac Group 11/21/13 USD CHF UBS AG 11/21/13 (5 ) CLP USD Barclays Bank plc 11/21/13 ) CLP USD Barclays Bank plc 11/21/13 ) CNY USD HSBC Holdings plc 11/21/13 USD CNY HSBC Holdings plc 11/21/13 ) USD CNY HSBC Holdings plc 11/21/13 ) COP USD Barclays Bank plc 11/21/13 COP USD Barclays Bank plc 11/21/13 ) USD COP Barclays Bank plc 11/21/13 ) USD COP Barclays Bank plc 11/21/13 ) USD COP Barclays Bank plc 11/21/13 ) CZK USD Barclays Bank plc 11/21/13 CZK USD Deutsche Bank 11/21/13 CZK USD Deutsche Bank 11/21/13 EUR USD Barclays Bank plc 11/21/13 EUR USD Barclays Bank plc 11/21/13 ) EUR USD Barclays Bank plc 11/21/13 USD EUR Barclays Bank plc 11/21/13 ) USD EUR Barclays Bank plc 11/21/13 ) USD EUR Barclays Bank plc 11/21/13 ) GBP USD Deutsche Bank 11/21/13 GBP USD HSBC Holdings plc 11/21/13 GBP USD HSBC Holdings plc 11/21/13 HKD USD Westpac Group 11/21/13 ) USD HKD HSBC Holdings plc 11/21/13 1 HUF USD Barclays Bank plc 11/21/13 HUF USD Deutsche Bank 11/21/13 USD HUF Deutsche Bank 11/21/13 ) USD HUF Deutsche Bank 11/21/13 ) IDR USD UBS AG 11/21/13 ) IDR USD Westpac Group 11/21/13 ) USD IDR Westpac Group 11/21/13 USD IDR Westpac Group 11/21/13 ILS USD HSBC Holdings plc 11/21/13 ILS USD UBS AG 11/21/13 ILS USD UBS AG 11/21/13 ILS USD Westpac Group 11/21/13 ILS USD Westpac Group 11/21/13 ) USD ILS Barclays Bank plc 11/21/13 ) USD ILS UBS AG 11/21/13 ) USD ILS UBS AG 11/21/13 ) INR USD Barclays Bank plc 11/21/13 INR USD UBS AG 11/21/13 INR USD UBS AG 11/21/13 INR USD UBS AG 11/21/13 USD INR UBS AG 11/21/13 ) USD INR UBS AG 11/21/13 ) USD INR UBS AG 11/21/13 ) JPY USD Westpac Group 11/21/13 USD JPY Westpac Group 11/21/13 ) KRW USD HSBC Holdings plc 11/21/13 KRW USD Westpac Group 11/21/13 KRW USD Westpac Group 11/21/13 USD KRW Westpac Group 11/21/13 ) USD KRW Westpac Group 11/21/13 ) MXN USD Barclays Bank plc 11/21/13 MXN USD Barclays Bank plc 11/21/13 MXN USD Barclays Bank plc 11/21/13 ) MXN USD Barclays Bank plc 11/21/13 ) USD MXN Barclays Bank plc 11/21/13 USD MXN Barclays Bank plc 11/21/13 ) USD MXN Barclays Bank plc 11/21/13 ) MYR USD Westpac Group 11/21/13 MYR USD Westpac Group 11/21/13 ) MYR USD Westpac Group 11/21/13 USD MYR Westpac Group 11/21/13 ) NOK USD Barclays Bank plc 11/21/13 ) NOK USD HSBC Holdings plc 11/21/13 ) USD NOK Barclays Bank plc 11/21/13 USD NOK Deutsche Bank 11/21/13 USD NOK Deutsche Bank 11/21/13 NZD USD Westpac Group 11/21/13 NZD USD Westpac Group 11/21/13 PEN USD Barclays Bank plc 11/21/13 ) PEN USD Barclays Bank plc 11/21/13 ) PEN USD Barclays Bank plc 11/21/13 ) PEN USD Barclays Bank plc 11/21/13 ) USD PEN Barclays Bank plc 11/21/13 ) USD PEN Barclays Bank plc 11/21/13 ) PHP USD Westpac Group 11/21/13 ) PHP USD Westpac Group 11/21/13 ) USD PHP Westpac Group 11/21/13 ) USD PHP Westpac Group 11/21/13 ) PLN USD Deutsche Bank 11/21/13 PLN USD Deutsche Bank 11/21/13 USD PLN Deutsche Bank 11/21/13 ) USD PLN Deutsche Bank 11/21/13 ) RUB USD UBS AG 11/21/13 RUB USD Westpac Group 11/21/13 RUB USD Westpac Group 11/21/13 ) RUB USD Westpac Group 11/21/13 USD RUB Westpac Group 11/21/13 ) USD RUB Westpac Group 11/21/13 ) USD RUB Westpac Group 11/21/13 ) USD RUB Westpac Group 11/21/13 (6 ) SEK USD Deutsche Bank 11/21/13 ) SEK USD Deutsche Bank 11/21/13 SGD USD Barclays Bank plc 11/21/13 ) SGD USD Barclays Bank plc 11/21/13 ) SGD USD Deutsche Bank 11/21/13 ) SGD USD HSBC Holdings plc 11/21/13 USD SGD HSBC Holdings plc 11/21/13 ) THB USD Westpac Group 11/21/13 ) THB USD Westpac Group 11/21/13 ) THB USD Westpac Group 11/21/13 USD THB Westpac Group 11/21/13 ) TRY USD Barclays Bank plc 11/21/13 ) TRY USD Deutsche Bank 11/21/13 ) TRY USD HSBC Holdings plc 11/21/13 ) USD TRY Deutsche Bank 11/21/13 ) USD TRY Deutsche Bank 11/21/13 ) TWD USD Westpac Group 11/21/13 TWD USD Westpac Group 11/21/13 ) TWD USD Westpac Group 11/21/13 TWD USD Westpac Group 11/21/13 USD TWD Westpac Group 11/21/13 ) USD TWD Westpac Group 11/21/13 ) USD ZAR Deutsche Bank 11/21/13 USD ZAR Deutsche Bank 11/21/13 48 ZAR USD Deutsche Bank 11/21/13 ) ZAR USD Deutsche Bank 11/21/13 ) FUTURES CONTRACTS Contracts Sold Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 17 U.S. Treasury 2-Year Notes December 2013 26 U.S. Treasury 5-Year Notes December 2013 TOTAL RETURN SWAP AGREEMENTS Counterparty Notional Amount ($) Floating Rate Referenced Index Pay/Receive Total Return of Referenced Index Fixed Rate (%) Termination Date Value ($) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 8/8/14 ) Bank of America N.A. U.S. CPI Urban Consumers NSA Index Receive 1/21/16 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 10/23/15 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 1/11/16 ) Barclays Bank plc 2,100,000 U.S. CPI Urban Consumers NSA Index Receive 5/13/16 ) Barclays Bank plc U.S. CPI Urban Consumers NSA Index Receive 9/28/17 ) Morgan Stanley Capital Services LLC U.S. CPI Urban Consumers NSA Index Receive 10/9/15 ) ) Notes to Schedule of Investments ADR - American Depositary Receipt AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar CHF - Swiss Franc CLP - Chilean Peso CNY - Chinese Yuan COP - Colombian Peso CPI - Consumer Price Index CZK - Czech Koruna EUR - Euro FHLMC - Federal Home Loan Mortgage Corporation GBP - British Pound GO - General Obligation HKD - Hong Kong Dollar HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - Israeli Shekel INR - Indian Rupee JPY - Japanese Yen KRW - South Korea Won MTN - Medium Term Note MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone NSA - Not Seasonally Adjusted NZD - New Zealand Dollar PEN - Peruvian Nuevo Sol PHP - Philippine Peso PLN - Polish Zloty RUB - Russian Ruble SEK - Swedish Krona SEQ - Sequential Payer SGD - Singapore Dollar THB - Thai Baht TRY - Turkish Lira TWD - Taiwanese Dollar USD - United States Dollar VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. ZAR - South African Rand † Category is less than 0.05% of total net assets. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $38,573. Non-income producing. The rate indicated is the yield to maturity at purchase for non-interest bearing securities. For interest bearing securities, the stated coupon rate is shown. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $15,309,433, which represented 19.6% of total net assets. None of these securities were considered illiquid. When-issued security. The issue price and yield are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. Final maturity date indicated, unless otherwise noted. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities U.S. Treasury Securities — — Domestic Common Stocks — — Foreign Common Stocks — Commercial Paper — — Exchange-Traded Funds — — Corporate Bonds — — Collateralized Mortgage Obligations — — Commercial Mortgage-Backed Securities — — Municipal Securities — — Warrants — — — Rights — — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Forward Foreign Currency Exchange Contracts — — Futures Contracts — — Swap Agreements — — Total Unrealized Gain (Loss) on Other Financial Instruments — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Utilities Fund September 30, 2013 Utilities - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/
